 

Exhibit 10.1

 



 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 31, 2018,

 

among

 

COMTECH TELECOMMUNICATIONS CORP.,

 

as Borrower,

 

The Lenders Party Hereto,

 

and

 

CITIBANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender

  

 



 

CITIBANK, N.A.,
MANUFACTURERS AND TRADERS TRUST COMPANY,
BMO Harris Bank, N.A. and
Santander Bank, N.A.,
as Joint Lead Arrangers,

 

CITIBANK, N.A.
and
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Joint Bookrunners,
and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as Syndication Agent and Documentation Agent

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   Definitions       SECTION 1.01. Defined Terms 2
SECTION 1.02. Classification of Loans and Borrowings 39 SECTION 1.03. Terms
Generally 39 SECTION 1.04. Accounting Terms; GAAP 40 SECTION 1.05. Pro Forma and
Other Calculations 40 SECTION 1.06. Times of Day 41 SECTION 1.07. Deliveries 41
SECTION 1.08. Schedules and Exhibits 41 SECTION 1.09. Currency Generally 41    
  ARTICLE II   The Credits       SECTION 2.01. Commitments 41 SECTION 2.02.
Loans and Borrowings 41 SECTION 2.03. Requests for Borrowings 42 SECTION 2.04.
Letters of Credit 43 SECTION 2.05. Funding of Borrowings 50 SECTION 2.06.
Interest Elections 50 SECTION 2.07. Termination and Reduction of Commitments 52
SECTION 2.08. Repayment of Loans; Evidence of Debt 52 SECTION 2.09. [reserved]
53 SECTION 2.10. Prepayment of Loans 53 SECTION 2.11. Fees 54 SECTION 2.12.
Interest 55 SECTION 2.13. Alternate Rate of Interest 56 SECTION 2.14. Increased
Costs 57 SECTION 2.15. Break Funding Payments 58 SECTION 2.16. Taxes 59 SECTION
2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 63 SECTION
2.18. Mitigation Obligations; Replacement of Lenders 65 SECTION 2.19. Defaulting
Lenders 66 SECTION 2.20. [reserved] 68 SECTION 2.21. Swingline Loans 68 SECTION
2.22. Incremental Revolving Commitments 70

 

i

 

 

ARTICLE III   Representations and Warranties       SECTION 3.01. Organization;
Powers 73 SECTION 3.02. Authorization; Due Execution and Delivery;
Enforceability 73 SECTION 3.03. Governmental Approvals; No Conflicts 73 SECTION
3.04. Financial Condition; No Material Adverse Change 74 SECTION 3.05.
Properties 74 SECTION 3.06. Litigation and Environmental Matters 75 SECTION
3.07. Compliance with Laws and Agreements; No Default 75 SECTION 3.08.
Anti-Terrorism Laws; Anti-Corruption Laws 75 SECTION 3.09. Investment Company
Status; Other Regulations 76 SECTION 3.10. Federal Reserve Regulations 76
SECTION 3.11. Taxes 76 SECTION 3.12. ERISA 76 SECTION 3.13. Disclosure 77
SECTION 3.14. Subsidiaries 77 SECTION 3.15. Insurance 78 SECTION 3.16. Labor
Matters 78 SECTION 3.17. Solvency 78 SECTION 3.18. Collateral Matters 79 SECTION
3.19. Permits and Licenses 80       ARTICLE IV   Conditions       SECTION 4.01.
[reserved] 80 SECTION 4.02. Each Credit Event 80       ARTICLE V   Affirmative
Covenants       SECTION 5.01. Financial Statements and Other Information 81
SECTION 5.02. Notices of Material Events 83 SECTION 5.03. Information Regarding
Collateral 84 SECTION 5.04. Existence; Conduct of Business 85 SECTION 5.05.
Payment of Obligations and Taxes 85 SECTION 5.06. Maintenance of Properties 85
SECTION 5.07. Insurance 85 SECTION 5.08. Casualty and Condemnation 86 SECTION
5.09. Books and Records; Inspection and Audit Rights 86 SECTION 5.10. Compliance
with Laws 86 SECTION 5.11. Use of Proceeds and Letters of Credit 87 SECTION
5.12. Additional Subsidiaries 87

 

ii

 

 

SECTION 5.13. Further Assurances 87       ARTICLE VI   Negative Covenants      
SECTION 6.01. Indebtedness; Certain Equity Securities 88 SECTION 6.02. Liens 91
SECTION 6.03. Fundamental Changes 93 SECTION 6.04. Investments, Loans, Advances,
Guarantees and Acquisitions 93 SECTION 6.05. Asset Sales 96 SECTION 6.06. Sale
and Leaseback Transactions 97 SECTION 6.07. Hedging Agreements 98 SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness 98 SECTION 6.09.
Transactions with Affiliates 100 SECTION 6.10. Restrictive Agreements 100
SECTION 6.11. Amendment of Material Documents 101 SECTION 6.12. Interest Expense
Coverage Ratio 101 SECTION 6.13. Leverage Ratio; Secured Leverage Ratio 101
SECTION 6.14. Changes in Fiscal Periods 101       ARTICLE VII   Events of
Default   ARTICLE VIII   The Administrative Agent   ARTICLE IX   Miscellaneous  
    SECTION 9.01. Notices 110 SECTION 9.02. Waivers; Amendments 113 SECTION
9.03. Expenses; Indemnity; Damage Waiver 116 SECTION 9.04. Successors and
Assigns 118 SECTION 9.05. Survival 123 SECTION 9.06. Counterparts; Integration;
Effectiveness 123 SECTION 9.07. Severability 124 SECTION 9.08. Right of Setoff
124 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 124
SECTION 9.10. WAIVER OF JURY TRIAL 125 SECTION 9.11. Headings 125 SECTION 9.12.
Confidentiality 126 SECTION 9.13. Interest Rate Limitation 126 SECTION 9.14.
Release of Liens and Guarantees 127

 

iii

 

 

SECTION 9.15. USA PATRIOT Act Notice 127 SECTION 9.16. No Fiduciary Relationship
128 SECTION 9.17. Non-Public Information 128 SECTION 9.18. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 129 SECTION 9.19. Certain ERISA
Matters 130

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit

Schedule 1.02 — Mortgaged Property

Schedule 2.01 — Revolving Commitments

Schedule 2.21 — Swingline Commitments

Schedule 3.05 — Real Property

Schedule 3.14 — Subsidiaries

Schedule 3.15 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A —  Form of Assignment and Assumption Exhibit B-1 —  [reserved] Exhibit
B-2 —  [reserved] Exhibit C —  Collateral Agreement Exhibit D —  Perfection
Certificate Exhibit E —  Form of Supplemental Perfection Certificate Exhibit F
—  Intercompany Indebtedness Subordination Agreement Exhibit G-1 —  Form of U.S.
Tax Compliance Certificate for Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes Exhibit G-2 —  Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit G-3 —  Form of U.S. Tax Compliance Certificate for
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit G-4 —  Form of U.S. Tax Compliance Certificate for Foreign
Lenders that are Partnerships for U.S. Federal Income Tax Purposes

 

iv

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2018 (this
“Agreement”), among Comtech Telecommunications Corp., a Delaware corporation
(the “Borrower”), the LENDERS party hereto and CITIBANK, N.A., as Administrative
Agent, Issuing Bank and Swingline Lender.

 

The Borrower, Citibank, N.A., as administrative agent and issuing bank, and
certain other parties thereto entered in a Credit Agreement dated as of February
23, 2016 (as amended by that certain First Amendment dated as of June 6, 2017
and that certain Consent and Waiver to Credit Agreement dated as of September 5,
2017, the “Original Credit Agreement”), pursuant to which the lenders thereunder
extended credit in the form of term loans in an aggregate principal amount of
$250,000,000 and revolving commitments in an aggregate principal amount of
$150,000,000.

 

The Borrower has requested that the Lenders party hereto agree to amend and
restate the Original Credit Agreement in its entirety in the form hereof, inter
alia, to (i) evidence the increase in Revolving Commitments available to the
Borrower on the First A&R Effective Date, (ii) evidence the repayment in full of
all outstanding term loans under the Original Credit Agreement and (iii) make
certain other changes as more fully set forth herein.

 

The proceeds of the Revolving Loans (including any Swingline Loans) (i) on the
First A&R Effective Date, will be used by the Borrower to finance the
Transactions and (ii) on or after the First A&R Effective Date, will be used by
the Borrower from time to time for working capital and other general corporate
purposes. Letters of Credit will be used solely to support payment, performance
and warranty obligations incurred in the ordinary course of business by the
Borrower and its Subsidiaries.

 

It is the intent of the parties hereto that the terms of this Agreement and the
First Amendment and Restatement Agreement shall not constitute a novation of the
obligations and liabilities of the parties under the Original Credit Agreement.
It is further the intent of the Loan Parties to confirm that all Obligations of
the Loan Parties under the Loan Documents, as amended hereby and by the First
Amendment and Restatement Agreement, shall continue in full force and effect.
Each of the Lenders party hereto has consented to and approved this Agreement by
executing the First Amendment and Restatement Agreement and is willing to extend
credit to the Borrower, and the Issuing Bank is willing to issue Letters of
Credit for the account of the Borrower and each Subsidiary Loan Party, on the
terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

Definitions

 

SECTION 1.01.  Defined Terms. As used in this Agreement (including in the
introductory paragraphs hereto), the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.22(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period (or such
date, as applicable) multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

 

“Affiliate Transaction” has the meaning assigned to such term in Section 6.09.

 

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

 

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

 

“Agreement” has the meaning assigned to such term in the introductory statement
to this First Amended and Restated Credit Agreement.

   

2

 



 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
then the Alternate Base Rate shall be determined without regard to clause (b) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. Notwithstanding the foregoing, in no event shall the Alternate
Base Rate at any time be less than 0.00% per annum.

 

“Anti-Corruption Laws” means the FCPA and all other laws, rules, and regulations
of any jurisdiction applicable to the Borrower or its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

 

“Applicable Net Proceeds” has the meaning assigned to such term in Section
2.10(c).

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments of Revolving Loans, LC Exposures and Swingline Exposures that occur
after such termination or expiration.

 

“Applicable Rate” means, for any day, with respect to any Revolving Loan or
Swingline Loan, or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Commitment Fee Rate”, as applicable, based upon the
Secured Leverage Ratio as of the end of the fiscal quarter of the Borrower for
which consolidated financial statements have heretofore been most recently
delivered pursuant to Section 5.01(a) or 5.01(b); provided that until the
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) as
of and for the first fiscal quarter of the Borrower ending after the

 



3

 

 

First A&R Effective Date, the Applicable Rate shall be the applicable rate per
annum set forth below in Category 2:

  

Secured Leverage Ratio:   ABR
Spread   Eurodollar
Spread   Commitment
Fee
Rate

Category 1

≥ 2.75 to 1.00

 

 

1.250%

 

 

2.250%

 

 

0.350%

Category 2

< 2.75 to 1.00
but ≥ 2.00 to 1.00

 

 

1.000%

 

 

2.000%

 

 

0.300%

Category 3

< 2.00 to 1.00
but ≥ 1.25 to 1.00

 

 

0.750%

 

 

1.750%

 

 

0.250%

Category 4

< 1.25 to 1.00

 

 

0.500%

 

 

1.500%

 

 

0.175%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Secured Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
the consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) and
the accompanying certificate of a Financial Officer pursuant to Section 5.01(c)
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Secured Leverage Ratio
shall be deemed to be in Category 1 (i) at any time that an Event of Default has
occurred and is continuing or (ii) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer required to
be delivered by it pursuant to Section 5.01(c) during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements and such certificate are delivered.

 

“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, (i) Citibank, N.A., Manufacturers and Traders
Trust Company, BMO Harris Bank, N.A. and Santander Bank, N.A., each in its
capacity as a joint lead arranger for the credit facilities provided for herein,
and (ii) Citibank, N.A. and Manufacturers and Traders Trust Company, each in its
capacity as a joint bookrunner for the credit facilities provided for herein.

 

4

 



 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §  1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of a written Borrowing
Request, in a form reasonably acceptable to the Administrative Agent and
otherwise consistent with the requirements of Section 2.03.

 

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 



5

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to the Borrower or any Subsidiary: (i)
commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, or electronic funds transfer services,
(ii) treasury management services (including controlled disbursements, zero
balance arrangements, cash sweeps, automated clearinghouse transactions, return
items, overdrafts, temporary advances, interest and fees and interstate
depository network services) and (iii) any other demand deposit or operating
account relationships or other cash management services.

 

“CFC” means a Person that is a “controlled foreign corporation” as defined in
Section 957 of the Code.

 

“Change in Control” means:

 

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder) of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Borrower;

 

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Effective Date, (ii) nominated (or approved for purposes of the
Agreement) by the board of directors of the Borrower or (iii) appointed by
directors who were directors of the Borrower on the Effective Date or were so
nominated or approved as provided in subclause (ii) of this clause (b); or

 

(c) the occurrence of any “change in control” (or similar event, however
denominated) with respect to the Borrower under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Borrower or any
Subsidiary or any certificate of designations (or other provision of the
organizational documents of the Borrower) relating to, or any other agreement
governing the rights of the holders of, any Disqualified Equity Interests. 

 

“Change in Law” means the occurrence, after the First A&R Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of or taking effect of any
law, rule,

 



6

 

 

regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement, dated as of
the Effective Date, among the Borrower, the Subsidiary Loan Parties and the
Administrative Agent, substantially in the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)  the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary (i) either (A) a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person or (B) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together, to the extent
reasonably requested by the Administrative Agent, with customary opinions and
documents with respect to such Person, and (ii) with respect to any such Person
that directly owns Equity Interests of a Foreign Subsidiary (other than Excluded
Equity Interests), a counterpart of each Foreign Pledge Agreement that the
Administrative Agent reasonably determines, based on the advice of counsel, to
be necessary or advisable in connection with the pledge of, or the granting of
security interests in, such Equity Interests of such Foreign Subsidiary, in each
case duly executed and delivered on behalf of such Person and, to the extent
required by applicable law or otherwise reasonably requested by the
Administrative Agent, such Foreign Subsidiary; 

 

(b)  (i) all outstanding Equity Interests of each Subsidiary (other than
Excluded Equity Interests) and all other Equity Interests (other than Excluded

 



7

 

 

Equity Interests), in each case owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement or a Foreign Pledge
Agreement and (ii) the Administrative Agent shall, to the extent required by the
Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)  all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness for borrowed money of any Person, in a principal amount of
$3,000,000 or more, in each case that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank; provided, however, that the foregoing delivery
requirement with respect to any intercompany indebtedness may be satisfied by
delivery of an omnibus or global intercompany note executed by all Loan Parties
as payees and all such obligors as payors;

 

(d)  all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

 

(e)  the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(iii) if any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under applicable law, including Regulation H
of the Board of Governors, and (iv) such surveys, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property; 

 

(f)  the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as applicable, of a Control Agreement with respect to
each deposit account maintained by any Loan Party with any depositary bank and
each securities account maintained by any Loan Party with any securities
intermediary (other than (A) any deposit account the funds in which are

 



8

 

 

used solely for the payment of salaries and wages, workers’ compensation and
similar expenses, (B) any fiduciary or trust account, together with the funds or
other property held in or maintained in any such account, (C) deposit accounts
the daily balance in which does not at any time exceed $1,000,000 for any such
account or $2,000,000 for all such accounts, (D) any deposit account that is a
zero balance disbursement account, (E) any deposit or securities account the
funds in which consist solely of (1) funds held by any Loan Party in trust for
any director, officer or employee of any Loan Party or (2) funds or securities
entitlements representing deferred compensation for the directors and employees
of any Loan Party, (F) any deposit account or securities account that is located
outside the United States (excluding any territory thereof) and (G) any deposit
account or securities account established for the sole purpose of holding cash
that serves solely as collateral or security under any letter of credit or other
obligation, in each case only so long as the Lien created thereby and such
letter of credit or other obligation is permitted under this Agreement); and

 

(g)  each Loan Party shall use its commercially reasonable efforts to obtain (i)
all landlord, warehouseman, bailee and processor acknowledgments required to be
obtained by it pursuant to the Collateral Agreement and (ii) all consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

 

Notwithstanding the provisions or anything in this Agreement or any other Loan
Document to the contrary, the foregoing provisions of this definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Designated Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Borrower, reasonably determines
that the cost of creating or perfecting such pledges or security interests in
such assets, or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of Guarantees by any Subsidiary (including extensions in connection
with assets acquired, or Subsidiaries formed or acquired, after the First A&R
Effective Date) where it determines that such perfection or obtaining of title
insurance or legal opinions cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Security Documents.

 

“Commitment” means (a) with respect to any Revolving Lender, such Revolving
Lender’s Revolving Commitment and (b) with respect to any Swingline Lender, such
Swingline Lender’s Swingline Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

9

 



 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

 

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period), (iv) non-recurring losses, costs, fees and expenses incurred
during such period in connection with the Transactions in an aggregate amount
not to exceed $3,000,000, (v) non-recurring fees and expenses incurred during
such period in connection with any proposed or actual issuance of any
Indebtedness (or any amendment thereto) or Equity Interests, or any proposed or
actual acquisitions, investments, asset sales or divestitures permitted
hereunder, whether or not consummated (in each case other than in connection
with the Transactions), in an aggregate amount not to exceed 20% of Consolidated
EBITDA for such period (determined prior to giving effect to this subclause
(v)), (vi) non-cash expenses during such period resulting from the grant of
stock options or other equity-related incentives to any director, officer or
employee of the Borrower or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Borrower, (vii) non-cash
exchange, translation or performance losses during such period relating to any
foreign currency hedging transactions or currency fluctuations, (viii) any
losses during such period attributable to early extinguishment of Indebtedness
or obligations under any Hedging Agreement, (ix) any expense during such period
relating to defined benefits pension or post-retirement benefit plans, (x) any
losses during such period resulting from the sale or disposition of any asset of
the Borrower or any Subsidiary outside the ordinary course of business, (xi) any
extraordinary losses during such period, (xii) non-recurring restructuring
related costs, charges, fees and expenses and any litigation settlements or
losses outside the ordinary course of business in an aggregate amount not to
exceed 20% of Consolidated EBITDA for such period (determined prior to giving
effect to this subclause (xii)) and (xiii) the cumulative effect of a change in
accounting principles; provided that (1) any cash payment made with respect to
any noncash items added back in computing Consolidated EBITDA for any prior
period pursuant to this clause (a) (or that would have been added back had this
Agreement been in effect during such period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made and (2)
any amounts added back pursuant to subclauses (v) and (xii) of this clause (a)
during any period shall not, in the aggregate, exceed 25% of Consolidated EBITDA
for such period (determined prior to giving effect to subclauses (v) and (xii)
of this clause (a)), and minus (b) without duplication and (except in the case
of subclause (vii) of this clause (b)) to the extent included in determining
such Consolidated Net Income, the sum of (i) any extraordinary gains for such
period, (ii) any non-cash gains for such period (other than any such non-cash
gains (A) in respect of which cash was received in a prior period or

 



10

 

 

will be received in a future period and (B) that represent the reversal of any
accrual in a prior period for, or the reversal of any cash reserves established
in a prior period for, anticipated cash charges, in each case solely to the
extent such accrual or cash reserves actually lowered Consolidated EBITDA in the
applicable prior period), (iii) non-cash exchange, translation or performance
gains relating to any foreign currency hedging transactions or currency
fluctuations, (iv) any income relating to defined benefits pension or
post-retirement benefit plans, (v) all gains during such period resulting from
the sale or disposition of any asset of the Borrower or any Subsidiary outside
the ordinary course of business, (vi) any gains attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement,
(vii) any amounts contributed by the Borrower or any Subsidiary in cash to any
defined benefits pension or post-retirement benefit plans during such period and
(viii) the cumulative effect of a change in accounting principles, all
determined on a consolidated basis in accordance with GAAP. In the event any
Subsidiary shall be a Subsidiary that is not wholly owned by the Borrower, all
amounts added back in computing Consolidated EBITDA for any period pursuant to
clause (a) above, and all amounts subtracted in computing Consolidated EBITDA
pursuant to clause (b) above, to the extent such amounts are, in the reasonable
judgment of a Financial Officer, attributable to such Subsidiary, shall be
reduced by the portion thereof that is attributable to the non-controlling
interest in such Subsidiary. 

 

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of, without duplication, (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest or other financing costs accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense of the
Borrower for such period in accordance with GAAP, (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period and (iv) all cash dividends
paid or payable during such period in respect of Disqualified Equity Interests
of the Borrower; provided that such dividends shall be multiplied by a fraction
the numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the Borrower (expressed as a decimal) for such
period (as estimated by a Financial Officer in good faith) minus (b) the sum of,
without duplication, (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period and (ii) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) that is not a consolidated Subsidiary,
except to the extent of the amount of cash dividends or other cash distributions
actually paid by such Person to the Borrower or, subject to clauses (b) and (c)
of this proviso, any consolidated Subsidiary during such period, (b) the income
of, and any amounts referred to in clause

 



11

 

 

(a) of this proviso paid to, any Subsidiary to the extent that, on the date of
determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary of that income is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to such
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived and (c) the income or loss of, and any amounts referred to in clause (a)
of this proviso paid to, any consolidated Subsidiary that is not wholly owned by
the Borrower to the extent such income or loss or such amounts are attributable
to the non-controlling interest in such consolidated Subsidiary. 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
applicable, with which such account is maintained.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender and each other Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Credit Party, made in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund

 



12

 

 

prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has, or has a direct or indirect parent company that
has, become the subject of a Bankruptcy Event or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.19) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swingline Lender and each other Lender. 

 

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
(x) is a CFC or a direct or indirect subsidiary of a CFC or (y) has no material
assets other than Equity Interests in one or more Foreign Subsidiaries that are
CFCs or direct or indirect subsidiaries of such CFCs, (b) a Subsidiary that is
not a Material Subsidiary; provided that the term “Designated Subsidiary” shall
include any Subsidiary described in clause (b) of this definition that is
designated as a “Designated Subsidiary” in accordance with Section 5.12(b), (c)
any Subsidiary that is not wholly owned and is contractually prohibited by the
applicable shareholder documents or otherwise from providing a Guarantee of the
Obligations, (d) any Subsidiary that is a non-profit Subsidiary and (e) any
Subsidiary to the extent the provision of a Guarantee of the Obligations (i) is
prohibited by applicable law, regulation or any contractual obligation existing
on the Effective Date (or, if later, on the date such Subsidiary is acquired
(and, in each case, not established in anticipation thereof)) or (ii) would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
received).

 

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests); (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 91 days after the Revolving Maturity Date (determined as of
the date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof), other than (i) upon
payment in full of the Loan Document Obligations, reduction of the LC Exposure
to zero and termination of the Commitments or (ii) upon a “change in control”;
provided that any payment required pursuant to this clause (ii) is contractually
subordinated in right of payment to the Loan Document Obligations on terms
reasonably satisfactory to the Administrative Agent and such requirement is
applicable only in circumstances that are market on the date of issuance of such
Equity Interests; (c) requires the maintenance or achievement of any financial
performance standards other than as a condition to the taking of specific
actions or provide remedies to holders thereof (other than voting and management
rights and increases in pay-in-kind dividends); or (d) is convertible or
exchangeable, automatically or at the option of any holder thereof,

 



13

 

 

into (i) any Indebtedness (other than any Indebtedness described in clause (k)
of the definition thereof) or (ii) any Equity Interests or other assets other
than Qualified Equity Interests, in each case at any time prior to the date that
is 91 days after the Revolving Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, as of the date hereof); provided that an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. 

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar-Based Incremental Availability” has the meaning assigned to such term in
Section 2.22(a).

 

“Effective Date” means February 23, 2016.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) subject to any consents required by Section 9.04(b), any
other Person, other than, in each case, a natural person (and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), a Defaulting Lender, or the Borrower, any
Subsidiary or any other Affiliate of the Borrower.

 

“Eligible Successor Agent” means a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000.

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to (a) the environment, (b) the preservation or
reclamation of natural resources, (c) the generation, management, Release or
threatened Release of any Hazardous Material or (d) health and safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any Environmental Law or permit, license or approval
issued thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

14

 



 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code and Section 302 of ERISA, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt from any Multiemployer Plan by the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA or (i) any Foreign Benefit
Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Equity Interests” has the meaning assigned to such term in the
Collateral Agreement.

 

15

 



 

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the rules and
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant of such security interest becomes or would become effective with
respect to such related Specified Swap Obligation. If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Borrower or any of its Subsidiaries that is (a) outstanding
on the First A&R Effective Date and (b) listed on Schedule 1.01.

 

“Existing Revolving Borrowings” has the meaning assigned to such term in Section
2.22(c).

 

16

 



 

“Extended Maturity LC” has the meaning assigned to such term in Section 2.04(c).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into with respect thereto and any fiscal or regulatory legislation, rules, or
practices adopted pursuant to or in connection with the foregoing.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president (finance), treasurer or
controller of such Person.

 

“First A&R Effective Date” means October 31, 2018.

 

“First Amendment” means that certain First Amendment to the Original Credit
Agreement, dated as of the First Amendment Effective Date, among, inter alia,
the Borrower, the Administrative Agent and the Lenders party thereto.

 

“First Amendment and Restatement Agreement” means that certain First Amendment
and Restatement Agreement, dated as of the First A&R Effective Date, among,
inter alia, the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the other Lenders party thereto.

 

“First Amendment Effective Date” means June 6, 2017. 

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments,

 



17

 

 

(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (d) the incurrence of any liability
in excess of $10,000,000 by the Borrower or any Subsidiary under any applicable
law on account of the complete or partial termination of such Foreign Pension
Plan or the complete or partial withdrawal of any participating employer therein
or (e) the occurrence of any transaction that is prohibited under any applicable
law and that would reasonably be expected to result in the incurrence of any
liability by the Borrower or any Subsidiary, or the imposition on the Borrower
or any Subsidiary of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $10,000,000.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e). 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary

 



18

 



 

obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer)). The term “Guarantee” used
as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.22(b). 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds (whether convertible
or otherwise), debentures, notes or similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person excluding trade accounts
payable in the ordinary course of business, (e) all obligations of such Person
in respect of the deferred purchase price of property or

 



19

 

 

services (excluding (i) trade accounts payable and other accrued obligations, in
each case incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers or employees of the Borrower or any
Subsidiary in the form of Qualified Equity Interests and (iii) any purchase
price adjustment or earn out incurred in connection with an acquisition except
to the extent such amount is or becomes a liability on the balance sheet in
accordance with GAAP), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person (but
only to the extent of the lesser of (x) the amount of such Indebtedness and (y)
the fair market value of such property if such Indebtedness has not been assumed
by such Person), (g) all Guarantees by such Person of Indebtedness of others of
the types set forth in clauses (a) through (f) above and clauses (h) through (k)
below, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Indebtedness Agreement attached as Exhibit F pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06, which shall be,
in the case of a written Interest Election Request, in a form reasonably
satisfactory to the Administrative Agent and otherwise consistent with the
requirements of Section 2.06. 

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to

 



20

 

 

the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) Citibank, N.A. and (b) any Person that shall have
become an Issuing Bank hereunder as provided in Section 2.04(j). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. 

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of

 



21

 

 

all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be such Lender’s Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption; provided,
however, that Section 9.03 shall continue to apply to each such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption as if such
Person is a “Lender”. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended prior to such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than 0.00%, then the LIBO Rate shall be deemed to be
0.00% for all purposes.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
the term “LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

22

 



 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.

 

“Loan Documents” means: this Agreement; the First Amendment; the First Amendment
and Restatement Agreement; the Original Credit Agreement; the Collateral
Agreement; the Perfection Certificate; the other Security Documents; the
Intercompany Indebtedness Subordination Agreement; any agreement designating an
additional Issuing Bank as contemplated by Section 2.04(j); except for purposes
of Section 9.02, any promissory notes delivered pursuant to Section 2.08(c); any
Incremental Facility Amendment; all other agreements, instruments, documents and
certificates executed and delivered at any time in connection with any of the
foregoing (and, in each case, any amendment, restatement, waiver, supplement or
other modification to any of the foregoing); and any other document executed
from time to time in connection with the credit facilities provided for herein
that the Administrative Agent and the Borrower agree in writing shall be
considered a “Loan Document”.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including any Incremental Facility Amendment.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (contingent or otherwise), operations, condition (financial
or otherwise) or operating results of the Borrower and the Subsidiaries, taken
as a whole, (b) the ability of any Loan Party to perform any of its material
obligations under this

 



23

 

 

Agreement or any other Loan Document or (c) the rights of or benefits available
to the Administrative Agent or the Lenders under this Agreement or any other
Loan Document. 

 

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $15,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5.00% or more of the consolidated total assets of the Borrower and
the Subsidiaries or (b) the consolidated revenues of which equal 5.00% or more
of the consolidated revenues of the Borrower and the Subsidiaries, in each case
as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Borrower most recently ended prior to the
date of this Agreement); provided that if, at the end of or for any such most
recent period of four consecutive fiscal quarters, the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries that under
clauses (a) and (b) above would not constitute Material Subsidiaries shall have
exceeded 10.00% of the consolidated total assets of the Borrower and the
Subsidiaries or 10.00% of the consolidated revenues of the Borrower and the
Subsidiaries, respectively, then one or more of such excluded Subsidiaries shall
for all purposes of this Agreement be deemed to be Material Subsidiaries in
descending order based on the amounts of their consolidated total assets or
consolidated revenues, as applicable, until such excess shall have been
eliminated. For purposes of this definition, the consolidated total assets and
consolidated revenues of the Borrower and the Subsidiaries shall be determined
on a Pro Forma Basis.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that would reasonably be expected to be material for
purposes of the United States federal and state securities laws and, where
applicable, foreign securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

24

 



 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.02, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.12 or 5.13.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn out, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum, without duplication, of (i) all
reasonable fees and out-of-pocket expenses paid in connection with such event by
the Borrower and the Subsidiaries to Persons other than Affiliates of the
Borrower or any Subsidiary, (ii) in the case of a sale, transfer, lease or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments that are permitted hereunder and are made by the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and the Subsidiaries, and
the amount of any reserves established by the Borrower and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earn out obligations) reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Financial
Officer). For purposes of this definition, in the event any contingent liability
reserve established with respect to any event as described in clause (b)(iii)
above shall be reduced, the amount of such reduction shall, except to the extent
such reduction is made as a result of a payment having been made in respect of
the contingent liabilities with respect to which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of cash
proceeds in respect of such event.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Obligations” means, collectively, (a) all the Loan Document Obligations, (b)
all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations.

 

25

 



 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b) or 9.02(c)).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means the certificate attached as Exhibit D delivered
to the Administrative Agent on the Effective Date.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any other wholly owned Subsidiary of all the
outstanding Equity Interests (other than directors’ qualifying shares) in, all
or substantially all the assets of or all or substantially all the assets
constituting a business unit, division, product line or line of business of a
Person if (a) such acquisition was not preceded by, or consummated pursuant to,
a hostile offer (including a proxy contest), (b) [reserved], (c) no Default has
occurred and is continuing or would result therefrom, (d) such acquisition and
all transactions related thereto are consummated in accordance with applicable
laws, (e) all actions required to be taken with respect to such acquired or
newly formed Subsidiary or such acquired assets under Sections 5.12 and 5.13
shall have been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), (f) the Borrower
is in compliance, on a Pro Forma Basis after giving effect to such acquisition
as of the last day of the most recently ended fiscal quarter of the Borrower,
with the covenants contained in Sections 6.12 and 6.13, (g) [reserved], (h) the
business of such Person or such assets, as applicable,

 



26

 

 

constitutes a business permitted by Section 6.03(b), (i) [reserved], (j)
[reserved], (k) any and all Indebtedness for borrowed money of such Person and
its subsidiaries (in the case of an acquisition of Equity Interests) or
otherwise assumed by the Borrower or any of its Subsidiaries in connection with
such acquisition, in each case at the time of such acquisition, shall be repaid
and discharged in full on the closing date thereof and (l) the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer
certifying that all requirements set forth in clauses (a) through (k) above have
been satisfied and setting forth reasonably detailed calculations demonstrating
compliance with clause (f) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and certificate
of a Financial Officer required to be delivered by Section 5.01(a) or (b) and
Section 5.01(c), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA and Consolidated Interest Expense for the
relevant period). 

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, suppliers’ and other like Liens imposed by law (other than any Lien
imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.05;

 

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

27

 



 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;

 

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

 

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments entered into by the Borrower and the Subsidiaries;

 

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

 

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

 

(m) Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America); provided that in each case such

 



28

 

 

obligations mature within two years from the date of acquisition thereof, and
that the weighted average maturity of such securities does not exceed one year
from the date of acquisition thereof; 

 

(b) commercial paper, bonds or debentures issued by any Lender or any
corporation organized and existing under the laws of the United States or any
State thereof and having short term ratings of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent), or long term ratings of
at least AA- from S&P or Aa3 from Moody’s; provided that such obligations mature
within two years of the date of the acquisition thereof, and that the weighted
average maturity of such securities does not exceed one year from the date of
acquisition thereof;

 

(c) certificates of deposits or banker’s acceptances, in each case maturing
within one year from the date of acquisition thereof, and money market accounts,
in each case issued or offered by any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof or
the District of Columbia, in each case having combined capital and surplus and
undivided profits of not less than $1,000,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $2,500,000,000;

 

(f) in the case of any Foreign Subsidiary, other short term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

 

(g) securities issued by any State or political subdivision of the United
States, having long term ratings of at least AA- from S&P or Aa3 from Moody’s;
provided that such obligations mature within two years of the date of
acquisition thereof, and that the weighted average maturity of such securities
does not exceed one year from the date of acquisition thereof.

 

“Per Share Cap” has the meaning assigned to such term in Section 6.08(a)(viii).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

29

 



 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.01(d).

 

“Prepayment Event” means:

 

(a) any sale, transfer, lease or other disposition (including pursuant to a sale
and leaseback transaction and by way of merger or consolidation) (for purposes
of this defined term, collectively, “dispositions”) of any asset of the Borrower
or any Subsidiary (including Equity Interests of any Subsidiary), other than (i)
dispositions described in clauses (a), (b), (c), (f), (g), (h), (i) and (k) of
Section 6.05 and (ii) other dispositions resulting in aggregate Net Proceeds not
exceeding (A) $2,500,000 in the case of any single disposition or series of
related dispositions and (B) $5,000,000 for all such dispositions during any
fiscal year of the Borrower;

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Subsidiary with a fair market value immediately prior to such
event equal to or greater than $2,500,000; or

 

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted to be incurred under Section 6.01 or permitted by
the Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives. 

 

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or otherwise for purposes of
determining the Leverage Ratio, Secured Leverage Ratio, Consolidated Interest
Expense, Consolidated EBITDA or any other calculation hereunder required to be
made on a pro forma basis, as of any date or for any period, that such
calculation shall give pro forma effect in accordance with Article 11 of
Regulation S-X under the Securities Act, to all Permitted Acquisitions and other
investments, all issuances, incurrences or assumptions of Indebtedness (with any
such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business (and
any

 



30

 

 

related prepayments or repayments of Indebtedness) that have occurred during
(or, if such calculation is being made for the purpose of determining whether
any proposed acquisition will constitute a Permitted Acquisition or whether any
Revolving Commitment Increase may be made or whether any other action may be
taken, since the beginning of) the four consecutive fiscal quarter period of the
Borrower most recently ended on or prior to such date as if they occurred on the
first day of such four consecutive fiscal quarter period (including expected
cost savings, synergies or operating expense reductions in an aggregate amount
not to exceed 15% of Consolidated EBITDA (prior to giving effect to any such
add-backs) for such period (without duplication of actual cost savings) to the
extent such cost savings, synergies or operating expense reductions would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act
as interpreted by the Staff of the SEC, and as certified by a Financial
Officer). If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedging Agreement applicable to
such Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Ratio-Based Incremental Availability” has the meaning assigned to such term in
Section 2.22(a).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable. 

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that

 



31

 

 

could result in such stated final maturity occurring on a date that precedes the
stated final maturity of such Original Indebtedness (except upon the occurrence
of a default or change of control or as and to the extent such acceleration of
the stated final maturity thereof would have been required pursuant to the terms
of the Original Indebtedness); (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of (i)
the maturity of such Original Indebtedness and (ii) the date 91 days after the
Revolving Maturity Date in effect on the date of such extension, renewal or
refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be longer than the weighted average life to
maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing; (d) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of the Borrower
or such Subsidiary only to the extent of their obligations in respect of such
Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Loan Document Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent pursuant to an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person and
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

 

32

 



 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the sum of the Aggregate Revolving Exposure and unused Commitments (other
than Swingline Commitments) at such time.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, president, or any Financial Officer of such
Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of any Equity Interests in the Borrower
or any Subsidiary, or any other payment (including any payment under any Hedging
Agreement) that has a substantially similar effect to any of the foregoing.

 

“Resulting Revolving Borrowings” has the meaning assigned to such term in
Section 2.22(c).

 

“Revolving Availability Period” means the period from and including the First
A&R Effective Date to but excluding the earlier of the Revolving Maturity Date
and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.22. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. As of the First A&R Effective Date, the aggregate
amount of the Lenders’ Revolving Commitments is $300,000,000.

 

33

 



 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.22(a).

 

“Revolving Commitment Increase Lender” means, with respect to any Revolving
Commitment Increase, each Additional Lender providing a portion of such
Revolving Commitment Increase.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, (b) such
Lender’s LC Exposure and (c) such Lender’s Swingline Exposure, in each case, at
such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Revolving Maturity Date” means October 31, 2023; provided that, if the Borrower
or any of its Subsidiaries incurs at any time after the First A&R Effective Date
any Indebtedness for borrowed money pursuant to Section 6.01(a)(xiv) with an
initial aggregate principal amount in excess of $5,000,000 and such Indebtedness
is scheduled to have a final maturity on any date prior to the date that is 91
days after October 31, 2023 (such 91st day, the “Revolving Reference Date”),
then, unless such Indebtedness has previously been repaid (other than with
proceeds of Indebtedness) or refinanced in full with Refinancing Indebtedness
that (i) has a final maturity after the Revolving Reference Date and (ii) does
not have a Weighted Average Life to Maturity that is less than 91 days longer
than the Weighted Average Life to Maturity of the Revolving Loans, the Revolving
Maturity Date shall instead be the earlier of (x) October 31, 2023 and (y) the
date that is 91 days prior to the scheduled final maturity date of such
Indebtedness.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government,

 



34

 

 

including those administered by OFAC or the U.S. Department of State (including,
without limitation, any sanctions or requirements imposed by, or based upon, the
obligations set forth in the USA PATRIOT Act), or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed to the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, (b) were owed on the Effective Date to a
Person that is a Lender or an Affiliate of a Lender as of the Effective Date or
(c) are owed to a Person that is a Lender or an Affiliate of a Lender at the
time such obligations are incurred.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, or
any Person that, at the time such Hedging Agreement was entered into, was the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, (b)
was in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (c) is entered into after the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedging Agreement is entered into. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

 

“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Secured
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended prior to such
date.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) each Issuing Bank, (e) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document and (h) the successors and
assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

35

 



 

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements (if any), the Mortgages (if any) and each other security agreement or
other instrument or document executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“Segment Level Basis” means, with respect to the statements of cash flows
required to be delivered by the Borrower pursuant to Sections 5.01(a) and (b)
hereof, statements of cash flows prepared on a segment level basis in a form
reasonably acceptable to the Administrative Agent.

 

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of §1a(47) of the Commodity Exchange
Act.

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary that is or, after the date hereof,
becomes a party to the Collateral Agreement.

 

36

 



 

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
E or any other form reasonably satisfactory to the Administrative Agent.

 

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to Section
2.21, expressed as an amount representing the maximum aggregate principal amount
of such Swingline Lender’s outstanding Swingline Loans hereunder. The initial
amount of the Swingline Lender’s Swingline Commitment is set forth on
Schedule 2.21 or in the joinder agreement pursuant to which it became a
Swingline Lender hereunder. The aggregate amount of the Swingline Commitments on
the First A&R Effective Date is $25,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate principal amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Revolving Lender that is a Swingline Lender,
Swingline Loans made by it and outstanding at such time to the extent that the
other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.19 of the
Swingline Exposure of Defaulting Lenders in effect at such time, and (b) in the
case of any Lender that is a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender and outstanding at such time to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans.

 

“Swingline Lender” means (a) Citibank, N.A. in its capacity as a lender of
Swingline Loans hereunder, and (b) any other Revolving Lender designated as a
Swingline Lender pursuant to a joinder agreement executed by the Borrower and
such Revolving Lender and reasonably satisfactory to the Administrative Agent,
in each case in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.21.

 

“Syndication Agent” means Manufacturers and Traders Trust Company, in its
capacity as syndication agent and documentation agent for the credit facilities
provided for herein.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. 

 

“Total Indebtedness” means, as of any date, without duplication, for the
Borrower and its subsidiaries on a consolidated basis determined in accordance
with GAAP, the sum of the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries outstanding as of such date; provided that, for
the purposes of calculating Total Indebtedness, the term “Indebtedness” shall
not include (i) obligations under any

 



37

 

 

derivative transaction or other Hedging Agreement (unless such obligations are
payment obligations that relate to a derivative transaction or other Hedging
Agreement that has been terminated) and (ii) any cash secured letter of credit
(including any cash secured Letters of Credit), any contingent obligations under
undrawn letters of credit, bank guarantees, surety bonds and similar instruments
supporting trade payables, workers’ compensation and similar obligations and
other non-financial obligations (and any financial obligations arising from the
non-performance of such non-financial obligation until such time as such
financial obligation becomes due and payable), and any Guarantee of any of the
foregoing.

 

“Total Secured Indebtedness” means, as of any date, without duplication, for the
Borrower and its subsidiaries on a consolidated basis determined in accordance
with GAAP, the aggregate principal amount of Indebtedness of the Borrower and
the Subsidiaries secured by Liens on any assets or property of the Borrower or
any Subsidiary outstanding as of such date; provided that, for the purposes of
calculating Total Secured Indebtedness, the term “Indebtedness” shall not
include (i) obligations under any derivative transaction or other Hedging
Agreement (unless such obligations are payment obligations that relate to a
derivative transaction or other Hedging Agreement that has been terminated) and
(ii) any cash secured letter of credit (including any cash secured Letters of
Credit), any contingent obligations under undrawn letters of credit, bank
guarantees, surety bonds and similar instruments supporting trade payables,
workers’ compensation and similar obligations and other non-financial
obligations (and any financial obligations arising from the non-performance of
such non-financial obligation until such time as such financial obligation
becomes due and payable), and any Guarantee of any of the foregoing.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, (b) the prepayment in full of all
term loans outstanding under the Original Credit Agreement on the First A&R
Effective Date and (c) the payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

38

 



 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (b) the then outstanding
principal amount of such Indebtedness. For the purpose of calculating the
Weighted Average Life to Maturity of Revolving Loans, such loans shall be deemed
to have been borrowed on the First A&R Effective Date and remain outstanding
without being prepaid or repaid until October 31, 2023.

 

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan”).

 

SECTION 1.03.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth

 



39

 

 

herein), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. 

 

SECTION 1.04.  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (A)
without giving effect to any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, (B) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (C) without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on the date hereof and for all purposes under this
Agreement and the Loan Documents, including negative covenants, financial
covenants and component definitions, the parties shall treat operating leases
(or similar arrangements) and capital leases in a manner consistent with their
current treatment under GAAP as in effect on the Effective Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter. 

 

SECTION 1.05.  Pro Forma and Other Calculations. Notwithstanding anything to the
contrary herein, for purposes of determining compliance with the

 



40

 

 

covenants contained in Sections 6.12 and 6.13 or otherwise for purposes of
determining the Leverage Ratio, Secured Leverage Ratio, Consolidated EBITDA and
Consolidated Interest Expense, such calculations shall be made on a Pro Forma
Basis with respect to any Permitted Acquisition or any sale, transfer or other
disposition of any material assets outside the ordinary course of business to
the extent any such event occurs during the applicable four-quarter period to
which such calculation relates, or subsequent to the end of such four-quarter
period but not later than the date of such calculation.

 

SECTION 1.06.  Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time.

 

SECTION 1.07.  Deliveries. Notwithstanding anything herein to the contrary,
whenever any document, agreement or other item is required by any Loan Document
to be delivered on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day.

 

SECTION 1.08.  Schedules and Exhibits. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

SECTION 1.09.  Currency Generally. For purposes of determining compliance with
Section 6.01, Section 6.02 and Section 6.04 with respect to any amount of
Indebtedness, Lien or investment in a currency other than dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in rates of currency exchange occurring after the time such Indebtedness, Lien
or investment is incurred or granted, made or acquired (so long as such
Indebtedness, Lien or investment, at the time incurred or granted, made or
acquired, was permitted hereunder).

 

ARTICLE II

The Credits

 

SECTION 2.01.  Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving credit loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment. All Loans shall be denominated in dollars.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings. Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. Each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lenders ratably in accordance with their respective
Swingline Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the

 



41

 

 

Commitments of the Lenders are several, and not joint, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. 

 

(a)  Subject to Section 2.13, each Borrowing (other than in respect of Swingline
Loans) shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith; provided that all Borrowings made
on the First A&R Effective Date must be made as ABR Borrowings unless the
Borrower shall have given the notice required for a Eurodollar Borrowing under
Section 2.03. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(b)  At the commencement of each Interest Period for any Eurodollar Borrowing,
other than as it relates to the Borrowing of Revolving Loans made on the First
A&R Effective Date, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
other than as it relates to the Borrowing of Revolving Loans made on the First
A&R Effective Date, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of six Eurodollar
Borrowings outstanding. Notwithstanding anything to the contrary herein, (x) an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Revolving Commitment and (y) an ABR
Revolving Borrowing or a Swingline Loan may be in an aggregate amount that is
equal to the amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e).

 

(c)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

SECTION 2.03.  Requests for Borrowings. To request a Borrowing (other than in
respect of a Swingline Loan), the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing (other
than any Eurodollar Borrowing to be made on the First A&R Effective Date) not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing (other than any
ABR Borrowing to be made on the First A&R Effective Date), not later than
10:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request signed by a Responsible Officer of

 



42

 

 

the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information (to the extent applicable, in compliance with Sections
2.01 and 2.02): 

 

(i) [reserved];

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the requested date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05(a), or, if
the Borrowing is being requested to finance the reimbursement of an LC
Disbursement in accordance with Section 2.04(e), the identity of the Issuing
Bank that made such LC Disbursement; and

 

(vii) that as of such date the conditions in Sections 4.02(a) and 4.02(b) are
satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Subsidiary Loan Party; it
being understood that the Borrower will be jointly and severally responsible for
such Subsidiary Loan Party’s obligations in respect of any such Letter of
Credit), denominated in dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. On the First A&R Effective
Date, each “Letter of Credit” outstanding under the Original Credit Agreement
shall, automatically and without any action on the part of any Person, continue
as a Letter of Credit issued hereunder for all purposes of this Agreement and
the other Loan Documents. Notwithstanding anything contained in any letter of
credit application or other agreement (other than this Agreement or any Security
Document) submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit, (i) all provisions of such
letter of credit application or

 



43

 

 

other agreement purporting to grant Liens in favor of such Issuing Bank to
secure obligations in respect of such Letter of Credit shall be disregarded, it
being agreed that such obligations shall be secured to the extent provided in
this Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of such letter of credit application or such other agreement, as
applicable, the terms and conditions of this Agreement shall control. 

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by such Issuing Bank) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be requested by the applicable Issuing Bank
as necessary to enable such Issuing Bank to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit in connection with any request for a Letter of Credit a letter of
credit application on such Issuing Bank’s standard form. A Letter of Credit
shall be issued, amended, renewed or extended only (A) if (and upon issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the sum of the aggregate LC Exposure and
the outstanding principal amount of the Issuing Bank’s Revolving Loans shall be
no greater than the Revolving Commitment of the Issuing Bank, (ii) no Lender’s
Revolving Exposure shall exceed its Revolving Commitment, (iii) the Aggregate
Revolving Exposure shall not exceed the Aggregate Revolving Commitment and (iv)
the aggregate LC Exposure shall not exceed $35,000,000 and (B) if the issuance,
amendment, renewal or extension would not violate any generally applicable
policy of the Issuing Bank in place at the time of the request for such
issuance, amendment, renewal or extension of a Letter of Credit; provided that
if the Issuing Bank is unable to issue, amend, renew or extend any Letter of
Credit as a result of this clause (B), then the Borrower may, with the
Administrative Agent’s consent (such consent not to be unreasonably withheld or
delayed), designate any Lender to serve as an issuing bank for purposes of this
Agreement solely in respect of such Letter of Credit, provided that such Lender
agrees to act in such capacity. For the avoidance of doubt, any Lender
designated as an issuing bank as contemplated by the immediately preceding
sentence shall deliver to the Administrative Agent the reports and other
documents specified in paragraph (k) of this Section. 

 

(c)  Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance

 



44

 

 

of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date; provided, however, that (x)
subject to clause (y) below, any Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of one year or less (but not
beyond the date that is five Business Days prior to the Revolving Maturity Date)
unless the applicable Issuing Bank notifies the beneficiary thereof at least 30
days prior to the then-applicable expiration date that such Letter of Credit
will not be renewed and (y) any Letter of Credit may, upon request of the
Borrower and with the prior written consent of the Issuing Bank in its sole
discretion, expire following the date otherwise permitted by clause (i) and (ii)
above and prior to the fourth anniversary of the issuance thereof; provided
that, in the case of any such Letter of Credit that is scheduled to or could
expire on a date following the date that is five Business Days prior to the
Revolving Maturity Date, no later than such date that is six months prior to the
Revolving Maturity Date, the Borrower must deposit into an account established
and maintained by the Issuing Bank, an amount in cash equal to 103% of the face
amount of such Letter of Credit as cash collateral to secure the Borrower’s
obligations in respect of such Letter of Credit (any such Letter of Credit
contemplated by this proviso to this clause (y), an “Extended Maturity LC”).

 

(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank), the Required Lenders shall have
notified the applicable Issuing Bank (with a copy to the

 



45

 

 

Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). 

 

(e)  Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement;
provided that, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.21, as
applicable, that such payment be financed with an ABR Revolving Borrowing or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to reimburse any LC Disbursement by the time specified above in this paragraph,
then the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. 

 

(f)  Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing

 



46

 

 

Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(g)  Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section. 

 

(h)  Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then

 



47

 

 

applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement in full when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

 

(i)  Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 103% of the LC Exposure
(other than LC Exposure in respect of Extended Maturity LCs) as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.10(b), 2.10(c) or 2.19(c). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Notwithstanding the terms of any
Security Document, moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to (i) the consent of the Required Lenders and (ii) in the case of any
such application at a time when any Revolving Lender is a Defaulting Lender (but
only if, after giving effect thereto, the remaining cash collateral shall be
less than the aggregate LC Exposure of all the Defaulting Lenders), the consent
of each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower to the extent that, after giving
effect to such return, the Aggregate Revolving Exposure would not exceed the
Aggregate Revolving Commitment and no Event of Default shall have

 



48

 

 

occurred and be continuing. If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.19(c), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit (other than Extended
Maturity LCs) that is not fully covered by the Revolving Commitments of the
non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing. 

 

(j)  Replacement of the Issuing Bank. The Issuing Bank may, at any time and from
time to time, be replaced by written agreement among and with the prior written
consent of the Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter, and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue any additional Letters of Credit.

 

(k)  Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank that is not an Affiliate of the
Administrative Agent shall deliver to the Administrative Agent a copy of each
Letter of Credit issued by it and, in addition to its notification obligations
set forth elsewhere in this Section, report in writing to the Administrative
Agent (i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. 

 

(l)  LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related

 



49

 

 

thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

SECTION 2.05.  Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.21. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.04(e) to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly, and in any event
within three Business Days, remit to the Borrower the amount of such interest
paid by the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be made without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. 

 

SECTION 2.06.  Interest Elections. (a) Each Borrowing (other than with respect
to Swingline Loans) initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or

 



50

 

 

designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 



51

 

 

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, then, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. 

 

SECTION 2.07.  Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

 

(b)  The Borrower may at any time terminate, or from time to time permanently
reduce, the Revolving Commitments; provided that (i) each partial reduction of
the Revolving Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 unless such amount represents all of the
remaining Revolving Commitments and (ii) the Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans in accordance with
Section 2.10, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.

 

(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination or reduction of the Revolving Commitments delivered under this
paragraph may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to each Swingline Lender the then
unpaid principal amount of each Swingline Loan made by such Swingline Lender on
the earlier of the Revolving Maturity Date and the fifth Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Revolving Borrowing was requested and the proceeds of any such
Revolving Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans then outstanding.

 

(b)  The records maintained by the Administrative Agent and the Lenders shall,
absent manifest error, be prima facie evidence of the existence and amounts of
the obligations of the Borrower in respect of Loans, LC Disbursements, interest
and fees due

 



52

 

 

or accrued hereunder; provided that the failure of the Administrative Agent or
any Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement. 

 

(c)  Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
acceptable to the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if applicable, to
such payee and its registered assigns).

 

SECTION 2.09.  [reserved]

 

SECTION 2.10.  Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to the requirements of this Section.

 

(b)  In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.04(i)) in an aggregate amount equal to such excess.

 

(c)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event
(including by the Administrative Agent as loss payee in respect of any
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Proceeds are received), prepay outstanding Revolving Borrowings
(without a corresponding reduction in the Aggregate Revolving Commitment) and,
to the extent Net Proceeds remain after such prepayment, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.04(i)
with respect to outstanding Letters of Credit, in a principal amount equal to
the lesser of (x) the aggregate amount of outstanding Loans and Letters of
Credit not previously cash collateralized in accordance with Section 2.04(i) and
(y) the aggregate amount of Net Proceeds received in respect of such Prepayment
Event (such lesser amount, with respect to any Prepayment Event, the “Applicable
Net Proceeds”); provided that, in the case of a Prepayment Event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, the
prepayment of Revolving Borrowings and deposit of cash collateral described
above shall be required only to the extent necessary (if at all) in order that
the Borrower and its Subsidiaries shall not be required under the terms of any
instrument governing unsecured Indebtedness of the Borrower or any of its
Subsidiaries to prepay or redeem, or

 



53

 

 

offer to prepay or redeem, such unsecured Indebtedness with the Applicable Net
Proceeds from such Prepayment Event. 

 

(d)  [reserved]

 

(e)  Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section.

 

(f)  The Borrower shall notify the Administrative Agent (and in the case of
prepayment of Swingline Loans, the Swingline Lenders) by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.11.  Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of the Revolving
Commitment of such Revolving Lender during the period from and including the
date hereof to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the First A&R Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (but the Swingline Exposure of such Lender shall be
disregarded for such purpose).

 

54

 



 

(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate then used
to determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the First A&R Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank, for its own
account, a fronting fee equal to 0.125% on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the First A&R Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
first Business Day following such last day, commencing on the first such date to
occur after the First A&R Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within two Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

 

SECTION 2.12.  Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. 

 

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount

 



55

 

 

shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% per annum plus
the rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section. Payment or acceptance of the increased rates of interest provided for
in this paragraph (c) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent, any Issuing Bank or any
Lender.

 

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurodollar Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day; provided that, if a Loan, or a portion thereof,
is repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid). The applicable Alternate Base
Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.13.  Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurodollar Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurodollar Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification
shall be made promptly after

 



56

 

 

the Administrative Agent obtains knowledge of the cessation of such
circumstances), (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing
and (ii) any Borrowing Request for a Eurodollar Borrowing shall be treated as a
request for an ABR Borrowing. 

 

SECTION 2.14.  Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender, such Issuing Bank or such
other Recipient, the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as applicable, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.

 

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to

 



57

 

 

capital adequacy or liquidity), then, from time to time upon the request of such
Lender or such Issuing Bank, the Borrower will pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered. 

 

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section,
including in reasonable detail a description of the basis for such claim for
compensation and a calculation of such amount or amounts, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as applicable, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as applicable, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.15.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18(b) or 9.02(c), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding any loss of margin) attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such

 



58

 

 

period, for dollar deposits of a comparable amount and period from other banks
in the London interbank market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, including in reasonable detail a description of the basis for such
compensation and a calculation of such amount or amounts, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 15 days
after receipt thereof. 

 

SECTION 2.16.  Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)  Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)  Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)  Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

59

 



 

(e)  Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.

 

(f)  Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) or 2.16(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax; 

 

60

 



 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or
another certification document from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct or
indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this

 



61

 

 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from, or a
reduction in, U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine withholding or deduction
required to be made; and 

 

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA and
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)  Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the

 



62

 

 

Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. 

 

(h)  Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

 

(i)  Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) on or prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or any Swingline Lender shall be so made, payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. Without limiting the foregoing or any other
provision of this Agreement, the Borrower hereby authorizes the Administrative
Agent to debit from an account maintained by the Borrower with the
Administrative Agent, which account shall be designated by the Borrower from
time to time with the Administrative Agent’s consent, such amounts as may be
necessary to pay, from time to time as and when due, all principal, interest and
fees payable by the Borrower under this Agreement. The Administrative Agent
shall distribute any such payment received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under this Agreement or any other Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under this Agreement and each other Loan Document shall be made in dollars. 

 

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC

 



63

 

 

Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall notify
the Administrative Agent of such fact and shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the aggregate amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any Eligible Assignee. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Banks, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

64

 



 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.16(e), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

(f)  In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Secured Leverage Ratio), then, if
such inaccuracy is discovered prior to the termination of the Commitments and
the repayment in full of the principal of all Loans and the reduction of the LC
Exposure to zero, the Borrower shall pay to the Administrative Agent, for
distribution to the Lenders and the Issuing Banks (or former Lenders and Issuing
Banks) as their interests may appear, the accrued interest or fees that should
have been paid but were not paid as a result of such misstatement.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation. 

 

(b)  If (i) any Lender has requested compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 or (iii) any Lender has become a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment

 



65

 

 

and delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, each Issuing Bank and each
Swingline Lender, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b), (D) in the case of
any such assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a material reduction in such compensation or payments
and (E) such assignment does not conflict with applicable law. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver or consent by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply.

 

SECTION 2.19.  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)  commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)  the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

 

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:

 

(i) all or any part of the Swingline Exposure (other than (x) any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.21(c) and (y) the portion of the
Swingline Exposure referred to in clause (b) of the definition thereof) and LC
Exposure (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections 2.04(e) and 2.04(f)) of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s

 



66

 

 

Swingline Exposure and LC Exposure does not exceed the sum of all non-Defaulting
Lenders’ Revolving Commitments; provided that subject to Section 9.18, no
reallocation under this clause (i) shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation; 

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrower against such Defaulting Lender, (A) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.04(i) for so long as such
LC Exposure is outstanding;

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii)(B) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)  so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loans and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure (other than the portion of such Swingline
Exposure referred to in clause (b) of the definition of such term) or LC
Exposure, as applicable, will be fully covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.19(c), and participating interests in any

 



67

 

 

such funded Swingline Loan or in any such issued, amended, renewed or extended
Letter of Credit will be allocated among the non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein). 

 

In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) any Swingline Lender or any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, such
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, unless such Swingline Lender or such Issuing Bank shall have entered
into arrangements with the Borrower or the applicable Lender, satisfactory to
such Swingline Lender or such Issuing Bank, as applicable, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused the applicable Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Revolving Loans in accordance with its
Applicable Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; provided further that, except as
otherwise expressly agreed by the affected parties, no change hereunder from a
Defaulting Lender to a non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

SECTION 2.20.  [reserved]

 

SECTION 2.21.  Swingline Loans. (a) Subject to the terms and conditions set
forth herein, at any time from the First A&R Effective Date until the Revolving
Maturity Date, each Swingline Lender severally agrees to make Swingline Loans,
denominated in dollars, to the Borrower in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
the outstanding Swingline Loans exceeding $25,000,000, (ii) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding such Swingline Lender’s Swingline Commitment, (iii) such Swingline
Lender’s Revolving Exposure exceeding such Swingline Lender’s Revolving
Commitment (in its capacity as a Lender) or (iv) the Aggregate Revolving
Exposure exceeding the Aggregate Revolving Commitment; provided that (A) no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and (B) each Swingline Loan shall be made as part of
a Borrowing consisting of Swingline Loans made by the Swingline Lenders ratably
in accordance with their respective Swingline Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the

 



68

 

 

Borrower may borrow, prepay and reborrow Swingline Loans. The failure of any
Swingline Lender to make any Swingline Loan required to be made by it shall not
relieve any other Swingline Lender of its obligations hereunder; provided that
the Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Swingline Loans as required. 

 

(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, not later than 12:00 noon, New York City
time, on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request signed by a Responsible
Officer of the Borrower. Each such telephonic and written Borrowing Request
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lenders of any such notice received from the Borrower. Each Swingline
Lender shall make its ratable portion of the requested Swingline Loan available
to the Borrower by means of a credit to an account of the Borrower maintained
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e), by remittance to the applicable Issuing Bank or, to
the extent that the Revolving Lenders have made payments pursuant to Section
2.04(e) to reimburse such Issuing Bank, to such Revolving Lenders and such
Issuing Bank as their interests may appear) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

 

(c)  Any Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day,
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of its Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Lender acknowledges and agrees that, in making any Swingline Loan,
each Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 4.02 unless, at least one Business Day prior to
the time such Swingline Loan was made, the Required Lenders shall have notified
such Swingline Lender (with a copy to the Administrative Agent) in writing that,
as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.02(a) or 4.02(b)
would not be satisfied if such Swingline Loan were then made (it being
understood and agreed that, in the event such Swingline Lender shall have
received any such notice, it shall have no obligation to make any Swingline Loan
until and unless it shall be satisfied that the events and circumstances

 



69

 

 

described in such notice shall have been cured or otherwise shall have ceased to
exist). Each Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Revolving Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Swingline Lenders the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall promptly notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph by any Revolving Lenders, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to such
Swingline Lenders. Any amounts received by a Swingline Lender from the Borrower
(or other Person on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein from the Revolving Lenders shall be promptly remitted by such Swingline
Lender to the Administrative Agent; and any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the applicable Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
applicable Swingline Lenders or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan. 

 

SECTION 2.22.  Incremental Revolving Commitments. (a) At any time and from time
to time, subject to the terms and conditions set forth herein, the Borrower may,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”); provided that at the time of each such request
and upon the effectiveness of each Incremental Facility Amendment, (A) no
Default has occurred and is continuing or shall result therefrom, (B) after
giving effect to such Revolving Commitment Increase and the application of the
proceeds therefrom and assuming that the full amount of such Revolving
Commitment Increase shall have been funded on such date, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenants contained in Sections
6.12 and 6.13 and (C) the Borrower shall have delivered a certificate of a
Financial Officer to the effect set forth in clauses (A) and (B) above, together
with reasonably detailed calculations demonstrating compliance with clause (B)
above (which calculations shall, if made as of the last day of any fiscal
quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and certificate of a Financial
Officer required to be delivered by

 



70

 

 

Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, be accompanied by
a reasonably detailed calculation of Consolidated EBITDA and Consolidated
Interest Expense for the relevant period). Notwithstanding anything to contrary
herein, the aggregate principal amount of all Revolving Commitment Increases
incurred pursuant to this Section 2.22 shall not exceed the sum of (x)
$250,000,000 (the “Dollar-Based Incremental Availability”) and (y) any amount,
so long as the Secured Leverage Ratio, calculated on a Pro Forma Basis as of the
most recently ended fiscal quarter of the Borrower after giving effect to the
applicable Revolving Commitment Increase and the application of proceeds
therefrom and assuming that the full amount of such Revolving Commitment
Increase shall have been funded on such date, is no greater than 3.50:1.00 (the
“Ratio-Based Incremental Availability”); it being understood that (i) if the
Borrower incurs any Revolving Commitment Increase using Dollar-Based Incremental
Availability simultaneously (or substantially simultaneously) with the
incurrence of any Revolving Commitment Increase using Ratio-Based Incremental
Availability, the Secured Leverage Ratio with respect to the Ratio-Based
Incremental Availability shall be calculated taking into account such Revolving
Commitment Increase incurred using the Dollar-Based Incremental Availability
(and assuming all such Revolving Commitments shall have been funded) and (ii)
each Revolving Commitment Increase will be deemed to be incurred as a Revolving
Commitment Increase using the Dollar-Based Incremental Availability (to the
extent compliant therewith) until the Dollar-Based Incremental Availability is
exhausted. Each Revolving Commitment Increase shall be in an integral multiple
of $1,000,000 and be in an aggregate principal amount that is not less than
$10,000,000; provided that such amount may be less than $10,000,000 if such
amount represents all the remaining availability under the Revolving Commitment
Increases permitted above. 

 

(b)  Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Revolving Commitment
Increase. Any additional bank, financial institution, existing Lender or other
Person that elects to extend Revolving Commitment Increases shall be reasonably
satisfactory to the Borrower, the Administrative Agent, each Issuing Bank and
each Swingline Lender (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Lender shall be obligated to provide any Revolving
Commitment Increase, unless it so agrees. Commitments in respect of any
Revolving Commitment Increase shall become Commitments (or in the case of any
Revolving Commitment Increase to be provided by an existing Lender, an increase
in such Lender’s Revolving Commitment) under this Agreement upon the
effectiveness of the applicable Incremental Facility Amendment. Notwithstanding
anything in this Agreement to the contrary, an Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section.
The effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders, be subject to
the satisfaction on the effective date thereof of each of the conditions set
forth in Section 4.02 (it being understood and agreed

 



71

 

 

that all references to a Borrowing in Section 4.02 shall be deemed to refer to
the applicable Incremental Facility Amendment). 

 

(c)  On the date of effectiveness of any Revolving Commitment Increase, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Revolving Commitment
Increase Lender that shall have had a Revolving Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment prior to the effectiveness of such Revolving
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each applicable Lender the portion of such funds that is
equal to the amount, if any, by which (A) (1) such Lender’s Applicable
Percentage (calculated without giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Existing Revolving Borrowings, exceeds (B) (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (v) after the effectiveness of such
Revolving Commitment Increase, the Borrower shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing Request), (vi) each
Lender shall be deemed to hold its Applicable Percentage of each Resulting
Revolving Borrowing (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) and (vii) the Borrower shall pay each Lender any
and all accrued but unpaid interest on its Loans that comprised the Existing
Revolving Borrowings. The deemed payments of the Existing Revolving Borrowings
made pursuant to clause (i) above shall be subject to compensation by the
Borrower pursuant to the provisions of Section 2.15 if the date of the
effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto. Upon each Revolving Commitment
Increase pursuant to this Section, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Revolving Commitment Increase Lender, and each such

 



72

 

 

Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to such Revolving Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit and participations hereunder in
Swingline Loans, in each case held by each Lender (including each such Revolving
Commitment Increase Lender) will equal such Lender’s Applicable Percentage. 

 

ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:

 

SECTION 3.01.  Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and, to the extent that such concept is
applicable in the relevant jurisdiction, in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority, and
the legal right, to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.  Authorization; Due Execution and Delivery; Enforceability. The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other organizational action and, if required, action
by the holders of such Loan Party’s Equity Interests. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party, as applicable, enforceable against such Person
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the Borrower or any Subsidiary, (c) will not violate or result
(alone or with notice or lapse of

 



73

 

 

time or both) in a default under any indenture, agreement or other instrument
binding upon the Borrower or any Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by the Borrower or any Subsidiary or give rise to a right of, or result
in, termination, cancelation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset now
owned or hereafter acquired by the Borrower or any Subsidiary, except Liens
created or otherwise permitted under the Loan Documents, except in the case of
clause (b) (solely with respect to clause (b) of the definition of “Requirement
of Law”) and clause (c), to the extent that (i) the failure to obtain or make
such consent, approval, registration, filing or take such other action or (ii)
such violation, as the case may be, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. 

 

SECTION 3.04.  Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows as of and for the fiscal years ended July 31, 2016,
July 31, 2017 and July 31, 2018, audited by and accompanied by an opinion of
Deloitte & Touche LLP, independent public accountants (in each case, without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and the Subsidiaries on a consolidated
basis as of such dates and for such periods in accordance with GAAP consistently
applied.

 

(b)  [reserved]

 

(c)  Except as disclosed in the audited financial statements of the Borrower
referred to in clause (a) above or the notes thereto, none of the Borrower or
any Subsidiary has, as of the First A&R Effective Date, any material direct or
contingent liabilities, unusual long-term commitments or unrealized losses.

 

(d)  No event, change or condition has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

SECTION 3.05.  Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business (including the Mortgaged Properties), except
for defects in title that would not reasonably be expected to result in a
Material Adverse Effect and Liens expressly permitted by Section 6.02.

 

(b)  Each of the Borrower and each Subsidiary owns, or is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business as currently conducted
or as proposed to be conducted, and the use thereof by the Borrower and each
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not reasonably
be expected to result in a Material

 



74

 

 

Adverse Effect. No claim or litigation regarding any trademarks, tradenames,
copyrights, patents or other intellectual property owned or used by the Borrower
or any Subsidiary is pending or, to the knowledge of the Borrower or any
Subsidiary, threatened against the Borrower or any Subsidiary that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. 

 

(c)  Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any Subsidiary as of the First A&R Effective Date.

 

(d)  As of the First A&R Effective Date, none of the Borrower or any Subsidiary
has received notice of any pending or contemplated condemnation proceeding
affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation. Neither any Mortgaged Property nor any interest therein is subject
to any right of first refusal, option or other contractual right to purchase
such Mortgaged Property or interest therein.

 

SECTION 3.06.  Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower or any Subsidiary, threatened against or affecting the Borrower or any
Subsidiary or any business, property or rights of any such Person (i) as to
which there is a reasonable likelihood of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

 

(b)  Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with (a) all Requirements of Law
and (b) all indentures, agreements and other instruments binding upon it or its
property, except, in the case of clause (b) of this Section, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

 

SECTION 3.08.  Anti-Terrorism Laws; Anti-Corruption Laws. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, the Subsidiaries and their respective officers and
employees, and, to the knowledge of the Borrower, their respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the

 



75

 

 

Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions. 

 

SECTION 3.09.  Investment Company Status; Other Regulations. None of the
Borrower or any Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board of
Governors) that limits its ability to incur Indebtedness or which may otherwise
render all or any portion of the Loan Document Obligations unenforceable.

 

SECTION 3.10.  Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock or
for any purpose that entails a violation (including on the part of any Lender)
of any of the regulations of the Board of Governors, including Regulations U and
X.

 

SECTION 3.11.  Taxes. Each of the Borrower and each Subsidiary (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it, except to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except where the validity or
amount thereof is being contested in good faith by appropriate proceedings;
provided that (i) the Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves therefor in conformity with GAAP, (ii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (iii) the failure to pay
such Taxes, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.12.  ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Accounting Standards Codification Topic
715) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $10,000,000 the fair market value of the
assets of all such underfunded Plans.

 

76

 



 

(b)  Except as would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Pension Plan is in compliance in all material respects with
all Requirements of Law applicable thereto and the respective requirements of
the governing documents for such plan. With respect to each Foreign Pension
Plan, none of the Borrower, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Borrower or any Subsidiary, directly or indirectly, to a tax or civil
penalty that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with all Requirements of
Law or, where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans would not
reasonably be expected to result in a Material Adverse Effect; and the present
value of the aggregate accumulated benefit obligations of all underfunded
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such Foreign Pension Plans.

 

SECTION 3.13.  Disclosure. Each of the Borrower and each Subsidiary has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Borrower or any Subsidiary is subject, and all other
matters known to any of them, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Subsidiary to any Arranger, the Administrative
Agent, any Issuing Bank or any Lender in connection with the negotiation of this
Agreement, the First Amendment and Restatement Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to forecasts
and projected financial information, the Borrower and each Subsidiary represents
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time made and at the time so furnished
and, if such forecasts and projected financial information were furnished prior
to the First A&R Effective Date, as of the First A&R Effective Date (it being
understood and agreed that any such forecasts and projected financial
information may vary from actual results and that such variations may be
material).

 

SECTION 3.14.  Subsidiaries.  Schedule 3.14 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the First A&R Effective Date. The Equity Interests in each Subsidiary have been
duly authorized and validly issued and are fully paid and nonassessable, and
such Equity Interests are owned by the Borrower, directly or indirectly, free
and clear of all Liens (other than Liens created under the Loan Documents).
Except as set forth in Schedule 3.14, there is

 



77

 

 

no existing option, warrant, call, right, commitment or other agreement to which
the Borrower or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by the Borrower or any Subsidiary of any
additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in the Borrower or any Subsidiary. 

 

SECTION 3.15.  Insurance.  Schedule 3.15 sets forth a description of all
insurance maintained by or on behalf of the Borrower or any Subsidiary as of the
First A&R Effective Date. As of the First A&R Effective Date, such insurance is
in full force and effect and all premiums in respect of such insurance have been
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is in such amounts (with no greater risk
retention) and against such risks as is (a) customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) adequate.

 

SECTION 3.16.  Labor Matters. As of the First A&R Effective Date, there are no
strikes, lockouts or slowdowns or any other material labor disputes against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower or any
Subsidiary, threatened. Except as would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect (i) the Borrower and
each Subsidiary are in compliance in all material respects with the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with wage and hour matters and (ii) all payments due from the Borrower
or any Subsidiary, or for which any claim may be made against the Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary. To the knowledge of the Borrower or any Subsidiary,
the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

SECTION 3.17.  Solvency. Immediately after the consummation of the Transactions
to occur on the First A&R Effective Date and immediately following the making of
each Loan and the application of the proceeds thereof, and giving effect to the
rights of indemnification, subrogation and contribution under the Loan
Documents, (a) the sum of the debts and liabilities, direct, subordinated,
contingent or otherwise, on a consolidated basis of the Borrower and its
Subsidiaries, does not exceed the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, and the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (b) the capital of the Borrower
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of the Borrower or its Subsidiaries, taken as a whole, contemplated
as of the date hereof and (c) the Borrower and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts including
current obligations beyond their ability to pay such debt as they

 



78

 

 

mature in the ordinary course of business. For the purposes of this Section, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5). 

 

SECTION 3.18.  Collateral Matters. (a) The Collateral Agreement creates in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.

 

(b)  Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

 

(c)  Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) owned by the Loan
Parties in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior in right to any other Person,
but subject to Liens permitted under Section 6.02 (it being understood and
agreed that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Effective Date).

 

79

 



 

(d)  Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.

 

SECTION 3.19.  Permits and Licenses. Each of the Borrower and each Subsidiary
has all permits, licenses, certifications, authorizations and approvals required
for it lawfully to own and operate their respective businesses except those the
failure of which to have, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

ARTICLE IV

Conditions

 

SECTION 4.01.  [reserved]

 

SECTION 4.02.  Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

80

 



 

ARTICLE V

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, which shall furnish to each Issuing Bank
and each Lender, the following:

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated (and unaudited
consolidating) balance sheet and audited consolidated (and unaudited
consolidating) statements of operations and comprehensive income, stockholders’
equity and cash flows (provided that in the case of consolidating statements of
cash flows only, such consolidating statements shall be prepared on a Segment
Level Basis) as of the end of and for such fiscal year, and related notes
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Borrower and the Subsidiaries on a
consolidated (or, in the case of the consolidating financial statements (other
than the consolidating statements of cash flow, which shall be on a Segment
Level Basis), an individual) basis as of the end of and for such fiscal year in
accordance with GAAP consistently applied and accompanied by a narrative
management’s discussion and analysis report describing the financial position,
results of operations and cash flows of the Borrower and the consolidated
Subsidiaries in a form reasonably satisfactory to the Administrative Agent;

 

(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
unaudited consolidated and consolidating balance sheet and unaudited
consolidated and consolidating statements of operations and comprehensive
income, stockholders’ equity and cash flows (provided that in the case of
consolidating statements of cash flow, such consolidated statements shall be
prepared on a Segment Level Basis) as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by

 



81

 

 

a Financial Officer as presenting fairly in all material respects the financial
condition, results of operations and cash flows of the Borrower and the
Subsidiaries on a consolidated (or, in the case of the consolidating financial
statements (other than the consolidating statements of cash flow, which shall be
on a Segment Level Basis), an individual) basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and reduced
footnote disclosures, and accompanied by a narrative management’s discussion and
analysis report describing the financial position, results of operations and
cash flows of the Borrower and the consolidated Subsidiaries in a form
reasonably satisfactory to the Administrative Agent; 

 

(c)  concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with the covenants contained in Sections 6.12 and 6.13 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the later of
the date of the Borrower’s audited financial statements referred to in
Section 3.04 and the date of the prior certificate delivered pursuant to this
clause (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)  promptly after the receipt thereof by the Borrower or any Subsidiary, a
copy of any “management letter” received by any such Person from its certified
public accountants and the management’s response thereto;

 

(e)  concurrently with any delivery of financial statements under clause (a)
above, a consolidated budget for such fiscal year (including a projected
consolidated balance sheet and consolidated statements of projected operations,
comprehensive income and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget)
and, promptly when available, any significant revisions of such budget;

 

(f)  promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation;

 

(g)  promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates

 



82

 

 

has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; 

 

(h)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to the holders of its Equity Interests generally, as
applicable;

 

(i)  promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not reasonably be expected to result in a Material
Adverse Effect; and

 

(j)  promptly following any written request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent may reasonably request.

 

Information required to be furnished pursuant to clause (a), (b) or (h) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.02.  Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender,
promptly upon any Financial Officer of the Borrower becoming aware, written
notice of the following:

 

(a)  the occurrence of any Default;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Subsidiary, or any adverse development
in any such pending action, suit or proceeding not previously disclosed in
writing by the Borrower to the Administrative Agent, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of this Agreement or any other Loan Document;

 

83

 



 

(c)  the occurrence of any ERISA Event or any fact or circumstance that gives
rise to the Borrower’s reasonable expectation that any ERISA Event will occur
that, in either case, alone or together with any other ERISA Events that have
occurred or are reasonably expected to result in a liability of the Borrower and
the Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(d)  promptly after the date that the Borrower or any Subsidiary (i) commences
or terminates negotiations with any collective bargaining agent for the purpose
of materially changing any collective bargaining agreement, (ii) reaches an
agreement with any collective bargaining agent prior to ratification for the
purpose of materially changing any collective bargaining agreement,
(iii) ratifies any agreement reached with a collective bargaining agent for the
purpose of materially changing any collective bargaining agreement or
(iv) becomes subject to a “cooling off period” under the auspices of the
National Mediation Board, the commencement or termination of such negotiations
or the receipt of such agreement or notice of a “cooling off period” (including
a copy of such agreement or notice), as applicable; and

 

(e)  any other development (including notice of any Environmental Liability)
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.  Information Regarding Collateral. (a) The Borrower will furnish
to the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as set forth in such Loan Party’s organizational documents,
(ii) in the jurisdiction of incorporation or organization of any Loan Party,
(iii) in the form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party. The Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

 

(b)  At the time of delivery of financial statements pursuant to Section 5.01(a)
or Section 5.01(b) (but solely with respect to the delivery of financial
statements for the Borrower’s second fiscal quarter), the Borrower shall deliver
to the Administrative Agent a completed Supplemental Perfection Certificate,
signed by a Financial Officer of the Borrower, (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating, in
a manner reasonably

 



84

 

 

satisfactory to the Administrative Agent, any changes in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Effective Date) or
(ii) certifying that there has been no change in such information from the most
recent Supplemental Perfection Certificate delivered pursuant to this Section
(or, prior to the first delivery of a Supplemental Perfection Certificate, from
the Perfection Certificate delivered on the Effective Date). 

 

SECTION 5.04.  Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in
the case of clause (ii) where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.05.  Payment of Obligations and Taxes. The Borrower will, and will
cause each Subsidiary to, pay its material obligations (other than Indebtedness
and any obligations in respect of any Hedging Agreements), including material
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06.  Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

SECTION 5.07.  Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts (with no greater risk retention) and against such
risks as is (i) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) considered adequate by the Borrower and (b) all other
insurance as may be required by any other Loan Document. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties will
(x) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder and (y) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the
lender’s loss payee thereunder, and the Loan Parties will use commercially
reasonable efforts to have each liability insurance policy and casualty
insurance policy referred to in either of clause (a) or (b) above provide for at

 



85

 

 

least 30 days’ or, solely in the case of cancellation for non-payment, 10 days’
(or such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy. With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, with
financially sound and reputable insurance companies, such flood insurance as is
required under applicable law, including Regulation H of the Board of Governors.
The Borrower will furnish to the Lenders, upon the reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. In addition, concurrently with any delivery of financial statements
under Section 5.01(a), the Borrower will furnish to the Administrative Agent a
schedule setting forth the policies of insurance then maintained by or on behalf
of the Loan Parties. 

 

SECTION 5.08.  Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent, which will furnish to each Issuing Bank and each Lender,
prompt written notice of any casualty or other damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of or any material interest in the Collateral under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

 

SECTION 5.09.  Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent (or any Lender
accompanied by a representative designated by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, accompanied by one or more such officers or
their designees if so requested by the Borrower, independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (but in no event more than once each fiscal quarter of the Borrower
unless a Default has occurred and is continuing). The Loan Parties shall have
the right to have a representative present at any and all inspections.

 

SECTION 5.10.  Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with (a) all Anti-Corruption Laws and Sanctions with
respect to its property and (b) all other Requirements of Law (including
Environmental Laws) with respect to it or its property, except in the case of
this clause (b) where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and the respective
directors, officers, employees and agents of the foregoing with Anti-Corruption
Laws and applicable Sanctions.

 

86

 



 

SECTION 5.11.  Use of Proceeds and Letters of Credit. (a) The proceeds of the
Revolving Loans (including any Swingline Loans) (i) on the First A&R Effective
Date, will be used to finance the Transactions and (ii) on or after the First
A&R Effective Date, will be used solely for working capital and other general
corporate purposes (including Permitted Acquisitions) of the Borrower and the
Subsidiaries. No part of the proceeds of any Loan will be used in violation of
the representation set forth in Section 3.10. Letters of Credit will be issued
only to support obligations of the Borrower and the Subsidiaries incurred in the
ordinary course of business.

 

(b)  The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or any Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 5.12.  Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired (or otherwise becomes a Designated Subsidiary) after the
First A&R Effective Date, then the Borrower will, as promptly as practicable
and, in any event, within 30 days (or such longer period as the Administrative
Agent may, in its sole discretion, agree) after such Subsidiary is formed or
acquired (or otherwise becomes a Designated Subsidiary), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Designated
Subsidiary) and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party; provided that any Subsidiary
that is not a Material Subsidiary shall not be required to execute any Security
Document governed by the laws of any jurisdiction other than the United States
or any state thereof and no opinion shall be required for foreign law matters
with respect to such Subsidiaries.

 

(b)  The Borrower may designate any Subsidiary, to the extent such Subsidiary is
not a CFC, that meets the criteria set forth in clause (b) of the definition of
the term “Designated Subsidiary” as a Designated Subsidiary; provided that the
Collateral and Guarantee Requirement shall have been satisfied with respect to
such Subsidiary as if such Subsidiary is a Person that becomes a Designated
Subsidiary after the First A&R Effective Date.

 

SECTION 5.13.  Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from

 



87

 

 

time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents. 

 

(b)  If any material assets (including any real property or improvements thereto
or any interest therein with a fair market value in excess of $2,500,000) are
acquired by the Borrower or any Subsidiary Loan Party after the First A&R
Effective Date (other than (i) assets constituting Collateral under the
Collateral Agreement that become subject to the Lien created by the Collateral
Agreement upon acquisition thereof and (ii) Excluded Assets (as defined in the
Collateral Agreement)), the Borrower will notify the Administrative Agent and
the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

 

(c)  If any Subsidiary meets the criteria set forth in clause (e)(ii) of the
definition of the term “Designated Subsidiary”, the Borrower will use
commercially reasonable efforts to obtain any governmental (including
regulatory) consent, approval, license or authorization necessary in order for
such Subsidiary to provide a Guarantee of the Obligations.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full and all Letters of Credit have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness; Certain Equity Securities. (a) The Borrower will
not, nor will it permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i) Indebtedness created hereunder and under the other Loan Documents;

 

(ii) Indebtedness existing on the First A&R Effective Date and set forth in
Schedule 6.01 and any Refinancing Indebtedness in respect thereof;

 

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04 and (B) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of any Subsidiary Loan Party to any Subsidiary that

 



88

 

 

is not a Subsidiary Loan Party shall be unsecured and subordinated to the
Obligations on the terms set forth in the Intercompany Indebtedness
Subordination Agreement; 

 

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (A) the Indebtedness so Guaranteed is permitted by this Section (other than
clause (a)(ii) or (a)(vi)), (B) Guarantees by the Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04 and (C) Guarantees permitted under this clause (iv)
shall be subordinated to the Obligations of the applicable Subsidiary to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations (if such Indebtedness is so subordinated);

 

(v) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by the Borrower
or any Subsidiary in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, so long
as the Borrower will be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 6.12 and 6.13; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (A) above;

 

(vi) (A) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the First A&R Effective
Date, or Indebtedness of any Person that is assumed by any Subsidiary in
connection with an acquisition of assets by such Subsidiary in a Permitted
Acquisition after the First A&R Effective Date; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired, and (B) Refinancing Indebtedness
in respect of Indebtedness assumed pursuant to clause (A) above; provided
further that the aggregate principal amount of Indebtedness permitted by this
clause (vi) shall not exceed $10,000,000 at any time outstanding;

 

(vii) [reserved];

 

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

89

 



 

(ix) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(x) Indebtedness in respect of Hedging Agreements permitted by Section 6.07;

 

(xi) Indebtedness owed in respect of any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, netting services and related
liabilities, in each case, in the ordinary course of business;

 

(xii) Indebtedness of the Borrower or any Subsidiary in the form of purchase
price adjustments, earn outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other investment
permitted under Section 6.04;

 

(xiii) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(xiv) unsecured Indebtedness of any Loan Party in any amount; provided that (A)
the Borrower is in compliance, on a Pro Forma Basis, with the financial
covenants set forth in Sections 6.12 and 6.13; (B) no such Indebtedness shall
(x) have a Weighted Average Life to Maturity that is less than 91 days longer
than the Weighted Average Life to Maturity of the Revolving Loans or (y) be
subject to any mandatory redemption or prepayment provisions or rights (except
customary asset sale or change of control provisions); (C) no Person shall
provide a Guarantee of such Indebtedness unless such Person also Guarantees the
Obligations; (D) no Default shall have occurred and be continuing or would
result therefrom; and (E) the terms of such Indebtedness (including pricing,
covenants, events of default, remedies, redemption provisions and change of
control provisions) shall be, in the good faith judgment of the Borrower,
customary market terms for Indebtedness of such type;

 

(xv) Indebtedness incurred by any Loan Party or Subsidiary in a Permitted
Acquisition, any other investment expressly permitted hereunder or any
disposition, sale or transfer, in each case to the extent constituting customary
indemnification obligations;

 

(xvi) Indebtedness in respect of letters of credit in an aggregate outstanding
amount not to exceed $5,000,000 at any time; and

 

90

 



 

(xvii) Indebtedness representing deferred compensation to employees of the Loan
Parties and their respective Subsidiaries incurred in the ordinary course of
business.

 

(b)  The Borrower will not, nor will it permit any Subsidiary to, issue any
Disqualified Equity Interests.

 

SECTION 6.02.  Liens. (a) The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i) Liens created under the Loan Documents and any Liens on cash or deposits
granted in favor of any Swingline Lender or any Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Swingline Loans or
Letters of Credit as contemplated by this Agreement;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
First A&R Effective Date and set forth in Schedule 6.02; provided that (A) such
Lien shall not apply to any other asset of the Borrower or any Subsidiary and
(B) such Lien shall secure only those obligations that it secures on the date
hereof and extensions, renewals, replacements and refinancings thereof so long
as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section
6.01(a)(ii) as Refinancing Indebtedness in respect thereof;

 

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the First A&R Effective Date and prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of the Borrower or any Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated) and extensions, renewals, replacements and refinancings thereof
so long as the principal amount of such extensions, renewals and replacements
does not exceed the principal amount of the obligations being extended, renewed
or replaced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(a)(vi) as Refinancing Indebtedness in
respect thereof;

 

91

 



 

(v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary; provided that (A) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
that is permitted by clause (v)(A) of Section 6.01(a), or any Refinancing
Indebtedness in respect thereof that is permitted by clause (v)(B) of
Section 6.01(a), and obligations relating thereto not constituting Indebtedness,
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement (provided that this clause (B) shall not apply to any Refinancing
Indebtedness permitted by clause (v)(B) of Section 6.01(a) or any Lien securing
such Refinancing Indebtedness) and (C) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(vi) (i) in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof or (ii) Liens arising on property or assets subject to
sales or dispositions permitted pursuant to Section 6.05 pending the
consummation of such sale or disposition;

 

(vii) in the case of (A) any Subsidiary that is not a wholly owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

 

(ix) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

 

(x) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto under Section 6.01(a)(xiii);

 

(xi) Liens not otherwise permitted by this Section to the extent that neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $7,500,000 at any time
outstanding;

 

(xii) [reserved];

 

92

 



 

(xiii) purported Liens evidenced by the filing of precautionary UCC financing
statements or similar precautionary public filings;

 

(xiv) ground leases in respect of real property on which facilities owned or
leased by any Loan Party or any Subsidiary are located;

 

(xv) deposits of cash with the owner or lessor of premises leased and operated
by any Loan Party or any Subsidiary in the ordinary course of business of such
Loan Party or such Subsidiary to secure the performance of such Loan Party’s or
such Subsidiary’s obligations under the terms of the lease for such premises in
an aggregate amount not exceeding $3,000,000 at any time outstanding; and

 

(xvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.

 

SECTION 6.03.  Fundamental Changes. (a) The Borrower will not, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into or consolidate with the Borrower in a transaction in which the
Borrower is the surviving entity, (ii) any Person (other than the Borrower) may
merge into or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger or
consolidation is a Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any
Subsidiary may merge into or consolidate with any Person (other than the
Borrower) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if in connection with such
liquidation or dissolution, substantially all the assets of such Subsidiary are
transferred to a Loan Party (to the extent such Subsidiary being liquidated or
dissolved is a Subsidiary Loan Party); provided that any such merger or
consolidation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
it is also permitted by Section 6.04.

 

(b)  The Borrower will not, and the Borrower will not permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date hereof and businesses
reasonably related or complementary thereto.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any

 



93

 

 

investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except: 

 

(a)  Permitted Investments;

 

(b)  Permitted Acquisitions;

 

(c)  (i) investments existing on the First A&R Effective Date in the
Subsidiaries and (ii) other investments existing on the First A&R Effective Date
and set forth on Schedule 6.04;

 

(d)  investments by the Borrower and the Subsidiaries in Equity Interests of
their respective Subsidiaries; provided that (i) such Subsidiaries are
Subsidiaries prior to any such investments and any such Equity Interests held by
a Loan Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement”, (ii) the
aggregate amount of such investments made by Loan Parties in Subsidiaries that
are not Loan Parties (excluding all such investments existing on the First A&R
Effective Date and permitted by clause (c) above) (together with outstanding
intercompany loans permitted under subclause (ii) of the proviso to clause (e)
of this Section and outstanding Guarantees permitted under the proviso to
clause (f) of this Section) shall not exceed $12,500,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs) and
(iii) in the case of any investment made by a Loan Party in a Subsidiary that is
not a Loan Party, at the time any such investment is made no Default or Event of
Default shall have occurred and be continuing or result therefrom;

 

(e)  loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Collateral Agreement, (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with investments permitted under subclause (ii) of the proviso to
clause (d) of this Section and outstanding Guarantees permitted under the
proviso to clause (f) of this Section) shall not exceed $12,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs) and (iii) in the case of any loan or advance made by a Loan Party to
a Subsidiary that is not a Loan Party, at the time any such loan or advance is
made no Default or Event of Default shall have occurred and be continuing or
result therefrom;

 

(f)  Guarantees of Indebtedness that is permitted under Section 6.01 of the
Borrower or any Subsidiary (including any such Guarantees arising as a result of
any such Person being a joint and several co-applicant with respect to any
letter of credit or letter of guaranty); provided that (i) the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party (together with investments permitted under
subclause (ii) of the

 



94

 

 

proviso to clause (d) of this Section and intercompany loans permitted under
subclause (ii) to the proviso to clause (e) of this Section) shall not exceed
$12,500,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs) and (ii) in the case of any Guarantee made by a
Loan Party of Indebtedness owing by a Subsidiary that is not a Loan Party, at
the time any such Guarantee is made no Default or Event of Default shall have
occurred and be continuing or result therefrom; 

 

(g)  loans or advances to employees of the Borrower or any Subsidiary made in
the ordinary course of business of the Borrower or such Subsidiary, as
applicable, not exceeding $1,000,000 in the aggregate outstanding at any time
(determined without regard to any write-downs or write-offs of such loans or
advances);

 

(h)  payroll, travel, entertainment, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses of the Borrower or any Subsidiary for accounting purposes and that
are made in the ordinary course of business;

 

(i)  investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(j)  investments in the form of Hedging Agreements permitted by Section 6.07;

 

(k)  investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

 

(l)  investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

 

(m)  investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

 

(n)  investments that result solely from the receipt by the Borrower or any
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof);

 

(o)  receivables or other trade payables owing to the Borrower or a Subsidiary
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

 

95

 



 

(p)  mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Subsidiaries that are wholly owned
Subsidiaries; and

 

(q)  other investments, loans and advances by the Borrower or any Subsidiary in
an aggregate amount, as valued at cost at the time each such investment, loan or
advance is made and including all related commitments for future investments,
loans or advances (and the principal amount of any Indebtedness that is assumed
or otherwise incurred in connection with such investment, loan or advance), not
exceeding $8,000,000 in the aggregate for all such investments made or committed
to be made from and after the First A&R Effective Date plus an amount equal to
any returns of capital or sale proceeds actually received in cash in respect of
any such investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made).

 

SECTION 6.05.  Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than issuing Equity Interests to the Borrower or another Subsidiary in
compliance with Section 6.04(d) and other than issuing directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:

 

(a)  sales, transfers, leases and other dispositions of (i) inventory,
(ii) used, surplus, obsolete or outmoded machinery or equipment, and (iii) cash
and Permitted Investments, in each case in the ordinary course of business;

 

(b)  sales, transfers, leases and other dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

 

(c)  sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)  sales, transfers, leases and other dispositions of assets to the extent
that such assets constitute an investment permitted by clause (i), (k) or (m) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary (other than
directors’ qualifying shares) are sold);

 

(e)  sale and leaseback transactions permitted by Section 6.06;

 

96

 



 

(f)  leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary;

 

(g)  the elimination or forgiving of intercompany balances in connection with
intercompany restructurings (including dissolutions, liquidations and mergers)
between or among the Borrower and the Subsidiary Loan Parties;

 

(h)  the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary or (ii) which, in the reasonable judgment of the Borrower or
any Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

 

(i)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of the Borrower or any Subsidiary;

 

(j)  dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

 

(k)  direct or indirect transfers or other dispositions by any Subsidiary of any
foreign assets or the Equity Interests of a Foreign Subsidiary to any other
Subsidiary Loan Party in connection with the consolidation of foreign operations
of the Borrower and its Subsidiaries; and

 

(l)  sales, transfers, leases and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
(other than directors’ qualifying shares) are sold) that are not permitted by
any other clause of this Section; provided that the aggregate fair value of all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
clause (l) shall not exceed $12,500,000 during any fiscal year of the Borrower;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
and (other than those permitted by clause (b), (d), (h) or (i)) for at least 75%
cash consideration payable at the time of such sale, transfer or other
disposition.

 

SECTION 6.06.  Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or

 



97

 

 

capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 180 days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset; provided
that, if such sale and leaseback results in a Capital Lease Obligation, such
Capital Lease Obligation is permitted by Section 6.01(a)(v) and any Lien made
the subject of such Capital Lease Obligation is permitted by Section 6.02(a)(v).

 

 

SECTION 6.07.  Hedging Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Hedging Agreement, except Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or a Subsidiary is actually exposed in the conduct of its
business or the management of its liabilities and not for speculative purposes.

 

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

 

(i) any Subsidiary may declare and pay dividends or make other distributions
with respect to its Equity Interests, or make other Restricted Payments in
respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests (or, if not ratably, on a basis more favorable to the Borrower
and the Subsidiaries);

 

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests;

 

(iii) the Borrower may make Restricted Payments, not exceeding $2,000,000 during
any fiscal year, pursuant to and in accordance with stock option plans or other
equity or benefit plans for directors, officers or employees of the Borrower and
the Subsidiaries;

 

(iv) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

 

(v) the Borrower may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares if such Equity Interests
represent a portion of the exercise price of such stock options, deferred stock
units or restricted shares;

 

(vi) concurrently with any issuance of Qualified Equity Interests, the Borrower
may redeem, purchase or retire any Equity Interests of the Borrower using the
proceeds of, or convert or exchange any Equity Interests of the Borrower for,
such Qualified Equity Interests;

 

98

 



 

(vii) the Borrower may make any Restricted Payments so long as (A) no Default or
Event of Default has occurred and is continuing or would result therefrom, (B)
after giving effect to such Restricted Payment, the Borrower will be in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Sections 6.12 and 6.13(a) and (C) the Secured Leverage Ratio is no greater than
3.25:1.00, calculated on a Pro Forma Basis after giving effect to such
Restricted Payment; and

 

(viii) the Borrower may declare and pay ordinary quarterly cash dividends with
respect to the issued and outstanding shares of its common stock (other than
shares held in treasury) in an aggregate amount per share not to exceed, in any
fiscal quarter of the Borrower, $0.12 per share (the “Per Share Cap”), so long
as, after giving effect to any such dividend, the Borrower will be in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 6.12 and Section 6.13 (as of the last day of the then most recently
completed fiscal quarter of the Borrower for which financial statements were
required to have been delivered pursuant to Section 5.01(a) or 5.01(b));
provided that if, at any time after the First A&R Effective Date, any change in
the outstanding shares of the Borrower’s common stock shall occur as a result of
any stock split, reverse stock split, stock dividend, recapitalization,
reclassification, combination, exchange of shares or other similar event, the
Per Share Cap set forth above shall be equitably adjusted by the Administrative
Agent and the Borrower to give effect to the foregoing and to permit the
Borrower to declare and pay ordinary quarterly cash dividends in an aggregate
dollar amount that is substantially identical to the aggregate dollar amount
that was permitted under this clause (viii) immediately prior to the transaction
giving rise to the adjustment of the Per Share Cap.

 

(b)  The Borrower will not, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness that is unsecured, subordinated in right of
payment to the Obligations, and/or secured on a junior priority basis relative
to the Obligations by some or all of the Collateral, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any such Indebtedness, or
any other payment (including any payment under any Hedging Agreement) that has a
substantially similar effect to any of the foregoing, except:

 

(i) payments of Indebtedness created under this Agreement or any other Loan
Document;

 

(ii) regularly scheduled interest and principal payments, as and when due in
respect of any Indebtedness;

 

(iii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

 

99

 



 

(iv) payments of Indebtedness that becomes due as a result of (A) the voluntary
sale or transfer of assets or (B) any casualty or condemnation proceeding
(including a disposition in lieu thereof) of any assets, subject, in each case,
to prior compliance with the mandatory prepayment provision in Section 2.10(c);

 

(v) payments of or in respect of Indebtedness made solely with Equity Interests
in the Borrower (other than Disqualified Equity Interests); and

 

(vi) payments of or in respect of Indebtedness incurred by any Subsidiary that
is not a Loan Party.

 

SECTION 6.09.  Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions with, any of its Affiliates (each of the foregoing, an
“Affiliate Transaction”), if such Affiliate Transaction or any series of related
Affiliate Transactions involves aggregate consideration or value in excess of
$3,500,000, except (i) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than those that would prevail in an arm’s-length transaction with
unrelated third parties, (ii) transactions between or among the Borrower and the
Subsidiary Loan Parties not involving any other Affiliate, (iii) loans or
advances to employees permitted under Section 6.04(g), (iv) payroll, travel and
similar advances to cover matters permitted under Section 6.04(h), (v) the
payment of reasonable fees to directors of the Borrower or any Subsidiary who
are not employees of the Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or the Subsidiaries in the
ordinary course of business, (vi) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans,
(vii) employment and severance arrangements entered into in the ordinary course
of business between the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of directors, and (viii) any Restricted Payment
permitted by Section 6.08.

 

SECTION 6.10.  Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by this Agreement or any other Loan Document, (B) in the case of any Subsidiary
that is not a wholly owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions

 



100

 

 

apply only to such Subsidiary and to the Equity Interests of such Subsidiary,
(C) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets of the Borrower or any Subsidiary, in
each case pending such sale; provided that such restrictions and conditions
apply only to such Subsidiary or the assets that are to be sold and, in each
case, such sale is permitted hereunder, and (D) restrictions and conditions
existing on the date hereof and identified on Schedule 6.10 (or any extension or
renewal of, or any amendment, modification or replacement not expanding the
scope of, any such restriction or condition); (ii) clause (a) of the foregoing
shall not apply to (A) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (v) or (vi) of Section
6.01(a) if such restrictions and conditions apply only to the assets securing
such Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof; and (iii) clause (b) of the foregoing shall
not apply to restrictions and conditions imposed by any agreement relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted by clause (vi) of Section 6.01(a) if such
restrictions and conditions apply only to such Subsidiary.

 



SECTION 6.11.  Amendment of Material Documents. The Borrower will not, nor will
it permit any Subsidiary to, amend, modify, waive, terminate or release (a) its
certificate of incorporation, bylaws or other organizational documents or
(b) any agreement or instrument governing or evidencing any Material
Indebtedness, in each case if the effect of such amendment, modification,
waiver, termination or release would be adverse in any material respect to the
Borrower, any Subsidiary or to the Lenders.

 

SECTION 6.12.  Interest Expense Coverage Ratio. The Borrower will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for any period of four consecutive fiscal quarters of the Borrower ending
on the last day of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending October 31, 2018, to be less than 3.25 to 1.00.

 

SECTION 6.13.  Leverage Ratio; Secured Leverage Ratio. (a) The Borrower will not
permit the Leverage Ratio, calculated as of the last day of each fiscal quarter
of the Borrower, commencing with the fiscal quarter ending October 31, 2018, to
exceed 4.50:1.00.

 

(b)  The Borrower will not permit the Secured Leverage Ratio, calculated as of
the last day of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending October 31, 2018, that ends after the First A&R Effective Date,
to exceed 3.75:1.00.

 

SECTION 6.14.  Changes in Fiscal Periods. The Borrower will neither (a) permit
its fiscal year or the fiscal year of any Subsidiary to end on a day other than
July 31, nor (b) change its method of determining fiscal quarters.

 

101

 



 

ARTICLE VII

Events of Default

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)  any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)  The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the existence of the
Borrower) or 5.11 or in Article VI;

 

(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (x) the
date upon which a Responsible Officer of a Loan Party becomes aware of such
failure and (y) receipt of written notice thereof from the Administrative Agent
to the Borrower;

 

(f)  The Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, premium or otherwise and regardless of amount) in respect
of any Material Indebtedness (other than the Loan Document Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period in respect of such failure under the documentation
representing such Material Indebtedness); 

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,

 



102

 

 

redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (i)
any secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, State or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)  the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted under Section 6.03(a)(iv)), reorganization or other relief under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or in clause (h) of this Article;

 

(j)  the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $12,500,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing to a financially sound insurer and liability

 



103

 

 

therefor has not been denied by the insurer) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment; 

 

(l)  one or more judgments for injunctive relief shall be rendered against the
Borrower, any Subsidiary or any combination thereof that, in the opinion of the
Administrative Agent, would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

 

(m)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(n)  any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.14 or (iii)
the Administrative Agent’s failure to (A) maintain possession of any stock or
other equity certificate, promissory note or other instrument delivered to it
under the Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

 

(o)  any Guarantee purported to be created under any Loan Document shall cease
to be, or shall be asserted by any Loan Party not to be, in full force and
effect, except as a result of the release thereof as provided in the applicable
Loan Document or Section 9.14; or

 

(p)  a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Loans at such time outstanding), in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon, the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower hereunder, shall become due and payable
immediately and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.04(i), in

 



104

 

 

each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks. 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by

 



105

 

 

the Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own bad faith, gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or any other Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in this Agreement or any other Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the

 



106

 

 

making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor that is an Eligible Successor Agent. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, in consultation with the Borrower, on behalf of the Lenders and the Issuing
Banks, appoint a successor that is an Eligible Successor Agent, until such time,
if any, as the Required Lenders appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring

 



107

 

 

Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to the First Amendment and
Restatement Agreement on the First A&R Effective Date, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement and each
other Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
First A&R Effective Date.

 

108

 



 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document. By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

109

 



 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.11, 2.12, 2.14,
2.15, 2.16 and 9.03) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, no Arranger or any Person named
on the cover page of this Agreement as a Syndication Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.  Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 

(i) if to the Borrower, to it at:

 

Comtech Telecommunications Corp.

68 South Service Road, Suite 230

Melville, New York 11747

 



110

 

 

  Attention: Chief Financial Officer   Telecopy: 631-962-7001

 

With a copy to:

 

Proskauer Rose LLP

Eleven Times Square

1585 Broadway

New York, NY 10036-8299

  Attention: Robert A. Cantone, Esq.   Telecopy:   212-969-2900

 

(ii) if to the Administrative Agent, to it at:

 

Citibank, N.A.

730 Veterans Memorial Highway

Hauppauge, New York 11788

  Attention: Relationship Officer – Comtech Telecommunications Corp.

 



111

 

 

With a copy to:

 

Citibank, N.A.

730 Veterans Memorial Highway

Hauppauge, New York 11788

  Attention: Loan Service Specialist – Comtech Telecommunications Corp.



 

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Borrower (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof);

 

(iv) if to any Swingline Lender, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Swingline Lender or is an Affiliate thereof); and

 

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

 

(b)  Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent and the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications or may be
rescinded by any such Person by notice to each other such Person. 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the

 



112

 

 

“return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)  Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)  Platform. The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications by posting such Communication on
Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise), arising
out of any Loan Party’s or the Administrative Agent’s transmission of
Communications through the Platform except to the extent such damages, losses or
expenses have resulted from the gross negligence or willful misconduct of such
Person.

 

SECTION 9.02.  Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance,

 



113

 

 

amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances. 

 

(b)  Except as otherwise provided for in this Section 9.02, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender (or reinstate any
Commitment previously terminated by the Borrower in accordance with the terms
hereof) without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder (in each case, other than as a result of any
change in the definition of the term “Secured Leverage Ratio” or in any
component thereof), in each case without the written consent of each Lender
affected thereby, (iii) postpone the scheduled maturity date of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or 2.17(c) (or any other provision hereof which
would have the effect of changing the provisions of Section 2.17(b) or Section
2.17(c)) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of this
Agreement or any other Loan Document specifying the number or percentage of
Lenders required to waive, amend or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Lender, (vi) release or otherwise limit all or substantially all
of the value of the Guarantees provided by the Subsidiary Loan Parties
(including, in each case, by limiting liability in respect thereof) under the
Collateral Agreement, in each case without the written consent of each Lender
(except as expressly provided in Section 9.14 or the Collateral Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of any Subsidiary upon the exercise of remedies under
the Security Documents)), (vii) release all or substantially all the Collateral
from the Liens of the Security Documents without the written consent of each
Lender (except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents)), (viii) [reserved], (ix) modify the
protections afforded to an SPV pursuant to the provisions of Section 9.04(e)
without the written consent of such SPV or (x) impose any additional
restrictions on a Lender’s ability to assign any of its rights or obligations
hereunder without the

 



114

 

 

written consent of such Lender; provided further that no such agreement shall
amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent, any Swingline Lender or any Issuing Bank without the prior
written consent of the Administrative Agent, such Swingline Lender or such
Issuing Bank, as applicable. Notwithstanding any of the foregoing, (1) no
consent with respect to any waiver, amendment or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any waiver, amendment or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be affected by such waiver,
amendment or other modification and (2) this Agreement may be amended to provide
for Revolving Commitment Increases as provided in Section 2.22. 

 

(c)  In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, each
Swingline Lender and each Issuing Bank, which consent shall not unreasonably be
withheld, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (in the case of such
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b), (iv) such assignment does not conflict with applicable law and (v) the
assignee shall have given its consent to such Proposed Change and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, such Proposed Change can be effected.

 

(d)  Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”. 

 

(e)  Notwithstanding anything in this Section 9.02 to the contrary, the
Administrative Agent shall be permitted to amend any provision of any Loan
Document

 



115

 

 

in order to reflect the appointment of any additional issuing bank contemplated
by clause (B) of the last sentence of Section 2.04(b) and, such amendment shall
become effective without any further consultation with or action or consent of
any other party to any Loan Document; provided that the Borrower’s consent shall
be required for such amendments (such consent not to be unreasonably withheld).

 

(f)  Notwithstanding anything in this Section 9.02 to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature in any provision of any
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and any such amendments shall become effective without
any further consultation with or action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt thereof.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable and documented out-of-pocket fees, charges, and
disbursements of a single counsel for all of the foregoing, collectively (and of
a single local counsel in each material jurisdiction), in connection with the
credit facilities provided for herein, as well as the preparation, negotiation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any waiver, amendments or modifications of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Arrangers, any Issuing Bank or any Lender
(including the reasonable and documented fees, charges and disbursements of (x)
a single counsel for all of the foregoing (and, solely in the case of an actual
or potential conflict of interest, one additional counsel for each set of
similarly affected Persons), (y) one regulatory or specialty counsel to the
foregoing with respect to any material regulatory and/or specialty areas and (z)
one local counsel to the foregoing in each material jurisdiction), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. 

 

(b)  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel but limited, in the case of legal fees and expenses, to
one counsel to such Indemnitees, taken as a whole, and, solely in the case of an
actual or potential conflict of interest, one additional counsel

 



116

 

 

to each set of similarly affected Indemnitees, taken as a whole (and, if
reasonably necessary, of (x) one regulatory or specialty counsel with respect to
any material regulatory and/or specialty areas, (y) one local counsel in any
material jurisdiction to all such Persons, taken as a whole, and (z) solely in
the case of any such actual or potential conflict of interest, one additional
counsel of the applicable type to each set of similarly affected Indemnitees)),
that may be incurred by or asserted against any such Indemnitee arising out of,
in connection with or as a result of (i) the credit facilities provided for
herein or in the Original Credit Agreement, the preparation, negotiation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to this Agreement or the other Loan Documents of
their respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on, at, to or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any other Environmental Liability related in any
way to the Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based in contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that the foregoing indemnity shall
not, as to any Indemnitee, apply to any losses, claims, damages, penalties,
liabilities or related expenses to the extent they (A) are found in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, willful misconduct or gross negligence of such Indemnitee,
(B) [reserved] or (C) result from a proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent or any Arranger in its capacity or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder). This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)  To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Swingline Lender, any
Issuing Bank or any Related Party of any of the foregoing (and without limiting
its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Swingline Lender, such
Issuing Bank or such Related Party, as applicable, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood and agreed that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as applicable,
was incurred by or

 



117

 

 

asserted against the Administrative Agent (or such sub-agent), such Swingline
Lender or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Swingline Lender or any Issuing Bank in connection with such
capacity. For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures and
unused Revolving Commitments at that time. The obligations of the Lenders under
this paragraph are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph). 

 

(d)  To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its Subsidiaries or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04.  Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment, delegation
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns as
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication
Agent, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)  Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) for an

 



118

 

 

assignment and delegation to a Lender, an Affiliate of a Lender or an Approved
Fund and (2) if an Event of Default has occurred and is continuing, for any
assignment and delegation; provided further that the Borrower shall be deemed to
have consented to any such assignment and delegation unless it shall have
objected thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof, (B) the Administrative
Agent, (C) each Issuing Bank and (D) each Swingline Lender. 

 

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
no trade date is so specified, as of the date the Assignment and Assumption with
respect to such assignment and delegation is delivered to the Administrative
Agent) shall not be less than $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing, (B) each partial
assignment and delegation shall be made as an assignment and delegation of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (C) the parties to each assignment and delegation shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that (1) only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments and delegations from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender and (2) with respect to any assignment and
delegation pursuant to Section 2.18(b) or 9.02(c), the parties hereto agree that
such assignment and delegation may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by Section 2.16(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including Federal,
State and foreign securities laws.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of)

 



119

 

 

Sections 2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c). 

 

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section
and any written consent to such assignment and delegation required by
paragraph (b)(i) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt of) any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and

 



120

 

 

Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. 

 

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

 

(c)  Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Issuing Bank, sell
participations to one or more Eligible Assignees (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
and agreed that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment and delegation pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 2.18 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant

 



121

 

 

and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. 

 

(d)  Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Issuing Bank, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)  Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPV hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, such party will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign and delegate all or a portion of its interests
in any

 



122

 

 

Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. 

 

SECTION 9.05.  Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, the Syndication
Agent, any Issuing Bank, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.04(d) or 2.04(e). The provisions of
Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous

 



123

 

 

agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the commitment letter in respect of the credit facilities set
forth herein and any related commitment advices submitted by the Lenders (but do
not supersede any other provisions of such commitment letter or any related fee
letters that do not, by the terms of such documents, terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). This Agreement shall become effective on the First A&R
Effective Date. 

 

SECTION 9.07.  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08.  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the Obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender, such Issuing Bank or any such Affiliates,
irrespective of whether or not such Lender, such Issuing Bank or any such
Affiliate shall have made any demand under this Agreement and although such
obligations of the Borrower are owed to a branch or office of such Lender, such
Issuing Bank or any such Affiliate different from the branch or office holding
such deposit or obligated on such Indebtedness. Each Lender and each Issuing
Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank and any such Affiliate may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York. 

 

(b)  The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way

 



124

 

 

relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of such courts and agrees that all claims
in respect of any action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action, litigation or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or any of its properties in the courts of
any jurisdiction.

 

(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action, litigation or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED IN CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

125

 



 

SECTION 9.12.  Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Borrower or any Subsidiary and its obligations hereunder or under any other Loan
Document, in each case if such Person agrees to be bound by the terms of this
paragraph (or language substantially similar to this paragraph), (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Borrower; provided that, in
the case of clause (c) above, the party disclosing such information shall
provide to the Borrower prior written notice of such disclosure to the extent
permitted by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with the Borrower, at the Borrower’s sole
expense, in obtaining a protective order for, or other confidential treatment
of, such disclosure, in each case at the Borrower’s sole expense. For purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, but in no event less than a commercially
reasonable degree of care. 

 

SECTION 9.13.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts

 



126

 

 

that are treated as interest on such Loan or LC Disbursement or participation
therein under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender or Issuing Bank holding such Loan or
LC Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender or Issuing Bank in respect of other
Loans or LC Disbursement or participation therein or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender or Issuing Bank.

 

SECTION 9.14.  Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any other Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section.

 

SECTION 9.15.  USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party (or any of their respective
officers and beneficial owners) and other information that will allow such
Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the USA PATRIOT Act and the
Beneficial Ownership Regulation, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable. This notice is given in accordance with the

 



127

 

 

requirements of the USA PATRIOT Act and the Beneficial Ownership Regulation and
is effective for each Lender, each Issuing Bank and the Administrative Agent. 

 

SECTION 9.16.  No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their respective Affiliates, on the one hand, and
the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
the Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks or any of their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.17.  Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

 

(b)  The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender

 



128

 

 

Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof. 

 

SECTION 9.18.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(A) a reduction in full or in part or cancellation of any such liability;

 

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

(c)  The following terms shall for purposes of this Section have the meanings
set forth below:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which

 



129

 

 

is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent. 

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 9.19.  Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or 

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on

 



130

 

 

behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

 



131

 

 



SCHEDULE 2.01

 

Revolving Commitments

 

Name of Lender  Revolving Commitment  Citibank, N.A.  $60,000,000.00 
Manufacturers & Traders Trust Company  $60,000,000.00  BMO Harris Bank, N.A. 
$40,000,000.00  Santander Bank, N.A.  $40,000,000.00  Regions Bank 
$27,500,000.00  TD Bank, N.A.  $27,500,000.00  New York Commercial Bank 
$20,000,000.00  IDB Bank of New York  $15,000,000.00  Signature Bank 
$10,000,000.00  Total:  $300,000,000.00 

 

 

 

 

SCHEDULE 2.21

 

Swingline Commitments

 

Name of Lender  Swingline Commitment  Citibank, N.A.  $25,000,000.00  Total: 
$25,000,000.00 

 

 

 

 

 

